Exhibit 10.1

 

Execution Copy

 

INVESTMENT AGREEMENT

 

This Investment Agreement (this “Agreement”), dated as of December 15, 2017 (the
“Effective Date”), is entered into by and among (i) Ramelle Ashram Bin Ramli
(“Investor”); (ii) Chi Jen Chen (“Chen”); (iii) Esther Pranolo (“Pranolo” and
collectively with Chen, the “Shareholders” and each individually, a
“Shareholder”) and (iv) Boly Group Holdings Corp., a Delaware corporation (the
“Company”). Investor, Chen, Pranolo and the Company may be collectively referred
to herein as the “Parties” and individually as a “Party.”

 

RECITALS

 

WHEREAS, Chen is a shareholder of the Company, owning 205,219 shares of common
stock, par value $0.001 per share (the “Common Stock”) of the Company (the “Chen
Shares”), which Chen Shares are restricted stock, and Pranolo is a shareholder
of the Company, owning 17,775 shares of Common Stock of the Company (the
“Pranolo Shares” and, together with the Chen Shares, the “Shares”) of the
Company, which Pranolo Shares are freely tradeable stock;

 

WHEREAS Chen is the holder of convertible debt of the Company in the original
aggregate principal amount of $30,044 (together with any interest thereon to
date, the “Debt” and, together with the Shares, the “Securities”);

 

WHEREAS, pursuant to the terms and conditions of this Agreement, Chen desires to
sell, and the Company desires to purchase and redeem, all of Chen’s rights,
title, and interest in and to the Chen Shares as further described herein; Chen
and the Company desire to cancel the Debt; and Pranolo desires to sell, and the
Company desires to purchase and redeem, all of Pranolo’s rights, title, and
interest in and to the Pranolo Shares as further described herein; and

 

WHEREAS, pursuant to the terms and conditions of this Agreement, Investor
desires to acquire from the Company 222,994 shares of Common Stock of the
Company (the “New Shares”) for a purchase price of $310,000;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties agree as follows:

 

Article I Definitions

 

The following terms have the meanings specified or referred to in this Article
I:

 

“Business Day” means any day except Saturday, Sunday or any other day on which
commercial banks located in San Gabriel, California are authorized or required
by Law to be closed for business.

 

“Contemplated Transactions” means the transactions contemplated by this
Agreement and the Transaction Documents.

 

“Contracts” means all contracts, leases, deeds, mortgages, licenses,
instruments, notes, commitments, undertakings, indentures, joint ventures and
all other agreements, commitments and legally binding arrangements, whether
written or oral.

 

“Enforceability Exceptions” means (a) applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance and other similar laws of
general application affecting enforcement of creditors’ rights generally and
(b) general principles of equity.

 

“Equity Security” means, in respect of any Person, (a) any capital stock or
similar security, (b) any security convertible into or exchangeable for any
security described in clause (a), (c) any option, warrant, or other right to
purchase or otherwise acquire any security described in clauses (a), (b), or
(c), and, (d) any “equity security” within the meaning of the Exchange Act.

 



 1 

 

 

“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of Law), or any arbitrator, court or tribunal of competent
jurisdiction.

 

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

 

“Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any Governmental Authority.

 

“Losses” means losses, damages, liabilities, deficiencies, judgments, interest,
awards, penalties, fines, costs or expenses of whatever kind, including
reasonable attorneys’ fees and the cost of enforcing any right to
indemnification hereunder and the cost of pursuing any insurance providers;
provided, however, that “Losses” shall not include punitive damages, except in
the case of fraud or to the extent actually awarded to a Governmental Authority
or other third party.

 

“Material Adverse Effect” means any event, occurrence, fact, condition or change
that is, or could reasonably be expected to become, individually or in the
aggregate, materially adverse to (a) the business, results of operations,
condition (financial or otherwise) or assets of the Company, or (b) the ability
of each Shareholder or the Company to consummate the Contemplated Transactions
on a timely basis; provided, however, that “Material Adverse Effect” shall not
include any event, occurrence, fact, condition, or change, directly or
indirectly, arising out of or attributable to: (i) any changes, conditions or
effects in the United States economy or securities or financial markets in
general; (ii) changes, conditions or effects that generally affect the
industries in which the Company operates; (iii) any change, effect or
circumstance resulting from an action required or permitted by this Agreement;
or (iv) conditions caused by acts of terrorism or war (whether or not declared);
provided further, however, that any event, occurrence, fact, condition, or
change referred to in clauses (i), (ii) or (iv) immediately above shall be taken
into account in determining whether a Material Adverse Effect has occurred to
the extent that such event, occurrence, fact, condition, or change has a
disproportionate effect on the Company compared to other participants in the
industries in which the Company conducts its businesses.

 

“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.

 

“Representative” means, with respect to any Person, any and all directors,
officers, employees, consultants, financial advisors, counsel, accountants and
other agents of such Person.

 

“Taxes” means all federal, state, local, foreign and other income, gross
receipts, sales, use, production, ad valorem, transfer, franchise, registration,
profits, license, lease, service, service use, withholding, payroll, employment,
unemployment, estimated, excise, severance, environmental, stamp, occupation,
premium, property (real or personal), real property gains, windfall profits,
customs, duties or other taxes, fees, assessments or charges of any kind
whatsoever, together with any interest, additions or penalties with respect
thereto and any interest in respect of such additions or penalties.

 

“Transaction Documents” means this Agreement, the Debt Cancellation Agreement,
the Chen Redemption Agreement, the Pranolo Redemption Agreement, and any other
document or agreement referenced therein or entered into in connection with the
Contemplated Transactions.

 

Article II Redemptions And Issuance

 

Section 2.01  Redemptions. Subject to the terms and conditions set forth herein,
at the Closing, Chen shall sell to the Company, and the Company shall accept and
purchase, the Chen Shares pursuant to the terms and conditions of the Stock
Redemption Agreement attached hereto as Exhibit A (the “Chen Redemption
Agreement”). Subject to the terms and conditions set forth herein, at the
Closing, Pranolo shall sell to the Company, and the Company shall accept and
purchase, the Pranolo Shares pursuant to the terms and conditions of the Stock
Redemption Agreement attached hereto as Exhibit B (the “Pranolo Redemption
Agreement”).

 



 2 

 

 

Section 2.02  Issuance. Subject to the terms and conditions set forth herein, at
the Closing, the Investor shall acquire from the Company, and the Company shall
issue to the Investor, the New Shares for a total consideration paid by the
Investor to the Company of $310,000 (the “Purchase Price”). All dollar figures
herein are in U.S. Dollars.

 

Section 2.03  Closing.

 

Subject to the terms and conditions herein, the closing of the Contemplated
Transactions (the “Closing”) shall be held at the offices of Investor at 10:00
a.m., Eastern time, on the date of the satisfaction of all of the conditions set
forth in Section 6.01 and Section 6.02 (other than those conditions which, by
their terms, are to be satisfied or waived at the Closing, but subject to the
satisfaction of those conditions) or such conditions shall have been satisfied
or waived by the Party entitled to waive the same, or at such other time, place
and date that each Shareholder, Investor and the Company may agree in writing
(the “Closing Date”).

 

Section 2.04  Closing Obligations. At the Closing:

 

(a)  Chen shall deliver to the Company:

 

(i) the Chen Redemption Agreement and all documents and items required to
consummate the transactions therein;

 

(ii) a certificate from Chen in form and substance reasonably acceptable to
Investor, certifying that the matters set forth in Section 6.01(c) and Section
6.01(e) are true and correct; and

 

(iii) such other documents as Investor may reasonably request for the purpose of
evidencing the accuracy of any of Chen’s representations and warranties;
evidencing the performance by Chen, or the compliance by Chen with, any covenant
or obligation required to be performed or complied with by Chen; or otherwise
facilitating the consummation or performance of any of the Contemplated
Transactions.

 

(b)  Pranolo shall deliver to the Company:

 

(i) the Pranolo Redemption Agreement and all documents and items required to
consummate the transactions therein;

 

(ii) a certificate from Pranolo in form and substance reasonably acceptable to
Investor, certifying that the matters set forth in Section 6.01(c) and Section
6.01(e) are true and correct; and

 

(iii) such other documents as Investor may reasonably request for the purpose of
evidencing the accuracy of any of Pranolo’s representations and warranties;
evidencing the performance by Pranolo, or the compliance by Pranolo with, any
covenant or obligation required to be performed or complied with by Pranolo; or
otherwise facilitating the consummation or performance of any of the
Contemplated Transactions.

 

(c)  The Company shall deliver to Investor:

 

(i) One or more stock certificates evidencing the New Shares, and such other
documents as may be required under applicable law or reasonably requested by the
Investor;

 

(ii) Fully executed copies of the Chen Redemption Agreement and the Pranolo
Redemption Agreement, together with all documents and agreements entered into in
connection therewith, duly executed by the applicable parties thereto;

 

(iii) the resignations of the directors and officers of the Company, in form and
substance required by Investor, duly executed by the resigning directors and
officers of the Company;

 

(iv) a certificate signed by a duly authorized officer of the Company in form
and substance reasonably acceptable to Investor, certifying that the matters set
forth in Section 6.01(d), Section 6.01(f) and Section 6.01(g) are true and
correct; and

 



 3 

 

 

(v) such other documents as Investor may reasonably request for the purpose of
evidencing the accuracy of any of the Company’s representations and warranties;
evidencing the performance by the Company, or the compliance by the Company
with, any covenant or obligation required to be performed or complied with by
the Company; or otherwise facilitating the consummation or performance of any of
the Contemplated Transactions.

 

(d)  Investor shall deliver to the Company:

 

(i)  the Purchase Price;

 

(ii)   a certificate from Investor, in form and substance reasonably acceptable
to each Shareholder, certifying that the matters set forth in Section 6.02(a)
and Section 6.02(b) are true and correct; and

 

(iii)  such other documents as the Company may reasonably request for the
purpose of evidencing the accuracy of any of Investor’s representations and
warranties; evidencing the performance by Investor, or the compliance by
Investor with, any covenant or obligation required to be performed or complied
with by Investor; or otherwise facilitating the consummation or performance of
any of the Contemplated Transactions.

 

Section 2.05  Direction to the Escrow Agents. The Parties acknowledge and agree
that a portion of the Purchase Price has been placed into an escrow account with
Legal & Compliance, LLC, located at 330 Clematis Street, Suite 217, West Palm
Beach, FL 33401, which is acting as Investor’s escrow agent for this transaction
(“Investor’s Escrow Agent”), and the originals of the certificates or other
documents representing the Securities (the “Certificates”) have been delivered
to J. M. Walker & Associates, Attorneys At Law, located at 7841 S. Garfield Way,
Centennial, CO 80122, which is acting as Shareholders’ escrow agent for this
transaction (the “Shareholders’ Escrow Agent”, and, together with Investor’s
Escrow Agent, the “Escrow Agents”). The Parties agree to direct the Escrow
Agents with respect to the holding and release of the Purchase Price and the
Certificates pursuant to, and in compliance with, the terms and conditions of
this Agreement and the other Transaction Documents.

 

Section 2.06  Directors and Officers. As of the Closing, the Company shall name
designees of Investor to serve as Directors on the Board of Directors of the
Company. As of the Closing, the Board of Directors of the Company shall name
designees of Investor to serve as officers of the Company in the positions as
named by Investor.

 

Section 2.07  Disbursements. Notwithstanding anything herein or in any of the
Transaction Documents to the contrary, the Parties acknowledge and agree that
the Shareholders and the Company may direct that Buyer pay certain amounts of
the Purchase Price (i) directly to the Shareholders in satisfaction of the
Company’s obligations under the Chen Redemption Agreement and the Pranolo
Redemption Agreement and/or (ii) to certain third parties to pay for certain
costs and expenses of the Shareholders and/or the Company, both related to the
Contemplated Transaction and otherwise Third Parties, and all such payments
shall be deemed to have been made to the Company for purposes herein. The
Shareholders and the Company shall jointly direct the Buyer as to the
disbursement of the Purchase Price at the Closing and shall be bound by such
disbursement agreements.

 

Article III Representations and Warranties of Shareholders

 

Shareholders, jointly and severally, represent and warrant to the Company and
the Investor as follows:

 

Section 3.01  Organization and Authority of Shareholder. Chen is an individual
resident of California. Pranolo is an individual resident of California. Each
Shareholder has full power and authority to enter into this Agreement and the
other Transaction Documents to which such Shareholder is a party, to carry out
its obligations hereunder and thereunder and to consummate the Contemplated
Transactions. The execution and delivery by each Shareholder of this Agreement
and any other Transaction Documents to which such Shareholder is a party, the
performance by each Shareholder of its obligations hereunder and thereunder and
the consummation by each Shareholder of the Contemplated Transactions have been
duly authorized by all requisite action on the part of each Shareholder. This
Agreement has been duly executed and delivered by each Shareholder, and
(assuming due authorization, execution and delivery by Investor and the Company)
this Agreement constitutes a legal, valid and binding obligation of each
Shareholder enforceable against each Shareholder in accordance with its terms,
except to the extent that the enforceability thereof may be limited by the
Enforceability Exceptions. When each other Transaction Document to which each
Shareholder is or will be a party has been duly executed and delivered by such
Shareholder (assuming due authorization, execution and delivery by each other
party thereto), such Transaction Document will constitute a legal and binding
obligation of each Shareholder enforceable against it in accordance with its
terms, except to the extent that the enforceability thereof may be limited by
the Enforceability Exceptions.

 



 4 

 

 

Section 3.02  Ownership. Chen is the sole record and beneficial owner of the
Chen Shares, has good and marketable title to the Chen Shares, free and clear of
all Encumbrances (hereafter defined), other than applicable restrictions under
applicable securities laws, and has full legal right and power to sell, transfer
and deliver the Chen Shares to the Company in accordance with the Transaction
Documents. Pranolo is the sole record and beneficial owner of the Pranolo
Shares, has good and marketable title to the Pranolo Shares, free and clear of
all Encumbrances, other than applicable restrictions under applicable securities
laws, and has full legal right and power to sell, transfer and deliver the
Pranolo Shares to the Company in accordance with the Transaction Documents.
“Encumbrances” means any liens, pledges, hypothecations, charges, adverse
claims, options, preferential arrangements or restrictions of any kind,
including, without limitation, any restriction of the use, voting, transfer,
receipt of income or other exercise of any attributes of ownership. There are no
stockholders’ agreements, voting trust, proxies, options, rights of first
refusal or any other agreements or understandings with respect to the Shares.
The Shares are duly authorized, validly issued, fully paid and non-assessable,
and were not issued in violation of any preemptive or similar rights. None of
either Shareholder nor any of each Shareholder’s Affiliates (as defined below)
has any interest, direct or indirect, in any shares of capital stock or other
equity in the Company or has any other direct or indirect interest in any
tangible or intangible property which the Company uses or has used in the
business conducted by the Company, or has any direct or indirect outstanding
indebtedness to or from the Company, or related, directly or indirectly, to its
assets, other than the Shares as reflected in the preamble to this Agreement.
“Affiliate” of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.

 

Section 3.03  No Conflicts; Consents. The execution, delivery and performance by
each Shareholder of this Agreement and the other Transaction Documents to which
it is a party, and the consummation of the Contemplated Transactions, do not and
will not: (a) conflict with or result in a violation or breach of any provision
of any Law or Governmental Order applicable to such Shareholder; or (b) require
the consent, notice or other action by any Person under any Contract to which
such Shareholder is a party. No consent, approval, Permit, Governmental Order,
declaration or filing with, or notice to, any Governmental Authority is required
by or with respect to either Shareholder in connection with the execution and
delivery of this Agreement and the other Transaction Documents and the
consummation of the Contemplated Transactions.

 

Section 3.04  Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
Contemplated Transactions or any other Transaction Document based upon
arrangements made by or on behalf of either Shareholder.

 

Section 3.05  Legal Proceedings. There are no Actions pending or, to either
Shareholder’s knowledge, threatened against or by either Shareholder or any
Affiliate of either Shareholder that challenge or seek to prevent, enjoin or
otherwise delay the Contemplated Transactions. No event has occurred or
circumstances exist that may give rise or serve as a basis for any such Action.

 

Section 3.06  No General Solicitation or Advertising. None of either Shareholder
nor any of their respective Affiliates, nor any Person acting on its or their
behalf (i) has conducted or will conduct any general solicitation (as that term
is used in Rule 502(c) of Regulation D under the Securities Act of 1933, as
amended (the “Securities Act”)) or general advertising with respect to any of
the Securities, or (ii) made any offers or sales of any security or solicited
any offers to buy any security under any circumstances that would require
registration of the Securities under the Securities Act.

 

Section 3.07  Full Disclosure. No representation or warranty of either
Shareholder or both Shareholders herein omits to state a material fact necessary
to make the statements herein, in light of the circumstances in which they were
made, not misleading. There is no fact known to either Shareholder that has
specific application to the Shares, the Securities or the Company that
materially adversely affects or, as far as can be reasonably foreseen,
materially threatens the Shares, the Securities or the Company that has not been
set forth in this Agreement.

 



 5 

 

 

Article IV Representations and Warranties of the Company

 

The Company represents and warrants to the Shareholders and the Investor as
follows:

 

Section 4.01  Organization, Authority and Qualification of the Company. The
Company is a corporation duly organized, validly existing and in good standing
under the Laws of the State of Delaware and has full corporate power and
authority to own, operate or lease the properties and assets now owned, operated
or leased by it and to carry on its business as it has been and is currently
conducted, except, in each case, where the failure to be so organized, existing
and in good standing (or the equivalent thereof) would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect or
reasonably be expected to prevent, materially impair or materially delay the
Company’s ability to consummate the Contemplated Transactions. All corporate
actions taken by the Company in connection with this Agreement and the other
Transaction Documents will be duly authorized on or prior to the Closing. The
Company has delivered to Investor copies of the organizational documents of the
Company. The Company is not in default or in violation of any of its
organizational documents. The Company has not conducted business under and has
not otherwise used, for any purpose or in any jurisdiction, any legal,
fictitious, assumed or trade name.

 

Section 4.02  Capitalization and Ownership. Section 4.03 Capitalization. The
authorized capital stock of the Company consists of 200,000,000 shares of Common
Stock and 30,000,000 shares of preferred stock, par value $0.001 per share (the
“Preferred Stock”). As of the Effective Date and as of the Closing, 325,750
shares of Common Stock are issued and outstanding and no shares of Preferred
Stock are issued and outstanding. The New Shares are duly authorized and, when
issued in accordance with the terms and conditions herein, shall be validly
issued, fully paid and non-assessable, and not issued in violation of any
preemptive or similar rights. The shareholders list of the Company as previously
provided to the Investor is a true and correct copy of the list of shareholders
of the Company as of the Effective Date and identifies all holders of Equity
Securities of the Company.

 

Section 4.04  No General Solicitation or Advertising. None of Company nor any of
its Affiliates, nor any Person acting on its or their behalf (i) has conducted
or will conduct any general solicitation (as that term is used in Rule 502(c) of
Regulation D under the Securities Act or general advertising with respect to any
of the New Shares, or (ii) made any offers or sales of any security or solicited
any offers to buy any security under any circumstances that would require
registration of the New Shares under the Securities Act.

 

Section 4.05  Assets. The Company has good and marketable title to all of its
assets, and such assets are free and clear of any financial encumbrances not
disclosed in the financial statements included in the SEC Reports (as defined
below).

 

Section 4.06  SEC Reports. The Company has filed all reports required to be
filed by it under the Securities Act and the Exchange Act of 1934, as amended
(the “Exchange Act”), including pursuant to Section 13(a) or 15(d) of the
Exchange Act, (the “SEC Reports”) on a timely basis or has received a valid
extension of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension. As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act and the rules and regulations of the United States
Securities and Exchange Commission (the “Commission”) promulgated thereunder,
and none of the SEC Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. The financial
statements of the Company included in the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the Commission with respect thereto as in effect at the time of filing.

 

Section 4.07  Litigation. There are no actions, suits, proceedings, judgments,
claims or investigations (collectively, “Actions”) pending or threatened by or
against the Company or affecting the Company or its properties, at law or in
equity, before any court or other governmental agency or instrumentality,
domestic or foreign, or before any arbitrator of any kind. There is no default
on the part of the Company with respect to any judgment, order, writ,
injunction, decree, award, rule or regulation of any court, arbitrator, or
governmental agency or instrumentality or any circumstance which would result in
the discovery of such default.

 

Section 4.08  Liabilities. There are no trade payables, accrued expenses,
liabilities, obligations or commitments which the Company would be required to
accrue or reflect in its financial statements pursuant to generally accepted
accounting principles, consistently applied (“GAAP”) as of the date hereof.

 



 6 

 

 

Section 4.09  Tax Returns. The Company has timely filed all state, federal or
local income and/or franchise tax returns required to be filed by it from
inception to the date hereof. Each of such income tax returns reflects the taxes
due for the period covered thereby, except for amounts which, in the aggregate,
are immaterial. In addition, all such tax returns are correct and complete in
all material respects. All taxes of the Company which are (i) shown as due on
such tax returns, (ii) otherwise due and payable or (iii) claimed or asserted by
any taxing authority to be due, have been paid, except for those taxes being
contested in good faith and for which adequate reserves have been established in
the financial statements included in the financial statements in accordance with
GAAP. There are no liens for any taxes upon the assets of the Company, other
than statutory liens for taxes not yet due and payable. The Company does not
know of any proposed or threatened tax claims or assessments.

 

Section 4.10  Books and Records. The books and records, financial and otherwise,
of the Company are in all material aspects complete and correct and have been
maintained in accordance with good business and accounting practices.

 

Section 4.11  Full Disclosure. No representation or warranty of the Company
herein omits to state a material fact necessary to make the statements herein,
in light of the circumstances in which they were made, not misleading. There is
no fact known to the Company that has specific application to the Securities or
the Company that materially adversely affects or, as far as can be reasonably
foreseen, materially threatens the Securities or the Company that has not been
set forth in this Agreement.

 

Section 4.12  Contracts. The Company is not party to any Contract, agreement or
arrangement other than this Agreement and as otherwise disclosed in the SEC
Reports.

 

Section 4.13  OTC Matters. At the Effective Date and at the Closing Date (a) the
Common Stock is eligible to trade and be quoted on, and is quoted on, the OTC
Pink tier maintained by OTC Markets, Inc. (the “OTC Pink”) and the Company has
received no notice or other communication indicating that such eligibility is
subject to challenge or review by the any applicable regulatory agency,
electronic market administrator, or exchange; (b) the Company has and shall have
performed or satisfied all of its undertakings to, and of its obligations and
requirements with, the Commission; (c) the Company has not, and shall not have
taken any action that would preclude, or otherwise jeopardize, the inclusion of
the Common Stock for quotation on the OTC Pink; and (d) the Common Stock is
eligible for participation in The Depository Trust Company (“DTC”) book entry
system and has shares of Common Stock on deposit at DTC.

 

Section 4.14  Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
Contemplated Transactions or any other Transaction Document based upon
arrangements made by or on behalf of the Company or any Affiliate thereof.

 

Article V Representations and Warranties of Investor

 

Investor represents and warrants to each Shareholder and the Company as follows:

 

Section 5.01  Organization and Authority of Investor. Investor is an individual
resident of Malaysia. Investor has full power and authority to enter into this
Agreement and the other Transaction Documents to which Investor is a party, to
carry out its obligations hereunder and thereunder and to consummate the
Contemplated Transactions. The execution and delivery by Investor of this
Agreement and any other Transaction Documents to which Investor is a party, the
performance by Investor of its obligations hereunder and thereunder and the
consummation by Investor of the Contemplated Transactions have been duly
authorized by all requisite action on the part of Investor. This Agreement has
been duly executed and delivered by Investor, and (assuming due authorization,
execution and delivery by each Shareholder and the Company) this Agreement
constitutes a legal, valid and binding obligation of Investor enforceable
against Investor in accordance with its terms, except to the extent that the
enforceability thereof may be limited by the Enforceability Exceptions. When
each other Transaction Document to which Investor is or will be a party has been
duly executed and delivered by Investor (assuming due authorization, execution
and delivery by each other party thereto), such Transaction Document will
constitute a legal and binding obligation of Investor enforceable against it in
accordance with its terms, except to the extent that the enforceability thereof
may be limited by the Enforceability Exceptions.

 



 7 

 

 

Section 5.02  No Conflicts; Consents. The execution, delivery and performance by
Investor of this Agreement and the other Transaction Documents to which it is a
party, and the consummation of the Contemplated Transactions, do not and will
not: (a) conflict with or result in a violation or breach of any provision of
any Law or Governmental Order applicable to Investor; or (b) require the
consent, notice or other action by any Person under any Contract to which
Investor is a party. No consent, approval, Permit, Governmental Order,
declaration or filing with, or notice to, any Governmental Authority is required
by or with respect to Investor in connection with the execution and delivery of
this Agreement and the other Transaction Documents and the consummation of the
Contemplated Transactions.

 

Section 5.03  Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
Contemplated Transactions or any other Transaction Document based upon
arrangements made by or on behalf of Investor.

 

Section 5.04  Legal Proceedings. There are no Actions pending or, to Investor’s
knowledge, threatened against or by Investor or any Affiliate of Investor that
challenge or seek to prevent, enjoin or otherwise delay the Contemplated
Transactions. No event has occurred or circumstances exist that may give rise or
serve as a basis for any such Action.

 

Section 5.05  Investment Representations.

 

(a)  Investment Purpose. As of the Effective Date, Investor understands and
agrees that the consummation of this Agreement including the purchase and sale
of the New Shares to Investor as contemplated hereby constitutes the offer and
sale of securities under the Securities Act and applicable state statutes and
that the New Shares are being acquired for Investor’s own account and not with a
present view towards the public sale or distribution thereof, except pursuant to
sales registered or exempted from registration under the Securities Act.

 

(b)  Investor Status. Investor is an “accredited investor” as that term is
defined in Rule 501(a) of Regulation D (an “Accredited Investor”). Investor has
been furnished with all documents and materials relating to the business,
finances and operations of the Company and information that such Investor
requested and deemed material to making an informed decision regarding this
Agreement and the underlying transactions.

 

(c) Reliance on Exemptions. Investor understands that the New Shares are being
offered and sold to Investor in reliance upon specific exemptions from the
registration requirements of United States federal and state securities Laws and
that the Company is relying upon the truth and accuracy of, and Investor’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of Investor set forth herein in order to determine the
availability of such exemptions and the eligibility of Investor to acquire the
New Shares.

 

(d) Information. Investor and his advisors have been furnished with all
materials relating to the business, finances and operations of the Company and
materials relating to the offer and sale of the New Shares which have been
requested by Investor or his advisors. Investor and its advisors, if any, have
been afforded the opportunity to ask questions of the Company. Investor
understands that his investment in the New Shares involves a significant degree
of risk. Investor is not aware of any facts that may constitute a breach of any
of the Company’s representations and warranties made herein.

 

(e) Governmental Review. Investor understands that no United States federal or
state agency or any other government or governmental agency has passed upon or
made any recommendation or endorsement of the New Shares.

 



 8 

 

 

(f) Transfer or Resale. Investor understands that (i) the sale or re-sale of the
New Shares has not been and is not being registered under the Securities Act or
any applicable state securities Laws, and the New Shares may not be transferred
unless (a) the New Shares are sold pursuant to an effective registration
statement under the Securities Act, (b) Investor shall have delivered to the
Company, at the cost of Investor, an opinion of counsel that shall be in form,
substance and scope customary for opinions of counsel in comparable transactions
to the effect that the New Shares to be sold or transferred may be sold or
transferred pursuant to an exemption from such registration, which opinion shall
be accepted by the Company, (c) the New Shares are sold or transferred to an
“affiliate” (as defined in Rule 144 promulgated under the Securities Act (or a
successor rule) (“Rule 144”)) of Investor who agrees to sell or otherwise
transfer the New Shares only in accordance with this Section 3.04(f) and who is
an Accredited Investor, (d) the New Shares are sold pursuant to Rule 144 or (e)
the New Shares are sold pursuant to Regulation S under the Securities Act (or a
successor rule) (“Regulation S”), and Investor shall have delivered to the
Company, at the cost of Investor, an opinion of counsel that shall be in form,
substance and scope customary for opinions of counsel in corporate transactions,
which opinion shall be accepted by the Company; (ii) any sale of such New Shares
made in reliance on Rule 144 may be made only in accordance with the terms of
said Rule and further, if said Rule is not applicable, any re-sale of such New
Shares under circumstances in which the seller (or the person through whom the
sale is made) may be deemed to be an underwriter (as that term is defined in the
Securities Act) may require compliance with some other exemption under the
Securities Act or the rules and regulations of the SEC thereunder; and (iii)
neither the Company nor any other person is under any obligation to register the
New Shares under the Securities Act or any state securities Laws or to comply
with the terms and conditions of any exemption thereunder (in each case).
Notwithstanding the foregoing or anything else contained herein to the contrary,
the New Shares may be pledged as collateral in connection with a bona fide
margin account or other lending arrangement.

 

(g) Legends. Investor understands that the New Shares, until such time as the
New Shares have been registered under the Securities Act, or may be sold
pursuant to Rule 144 or Regulation S without any restriction as to the number of
securities as of a particular date that can then be immediately sold, the New
Shares may bear a standard Rule 144 legend and a stop-transfer order may be
placed against transfer of the certificates for the New Shares.

 

Article VI Conditions to Closing

 

Section 6.01  Conditions to Investor’s Obligations to Close. The obligations of
Investor to consummate the Contemplated Transactions shall be subject to the
fulfillment or written waiver by Investor (in its sole discretion), on or prior
to the Closing Date, of each of the following conditions:

 

(a)  Investor shall have completed its due diligence investigation of the
Company and the New Shares to its satisfaction in its sole discretion.

 

(b)  There shall not have been any Material Adverse Effect on the Company
between the Effective Date and the Closing.

 

(c)  All of the representations and warranties of each Shareholder contained in
this Agreement shall be true and correct in all material respects (other than
those in Section 3.02, which shall be true and correct in their entirety) when
made and on and as of the Closing Date (with the same effect as though such
representations and warranties had been made on and as of the Closing Date),
except for such representations and warranties which are made as of a specified
date, which shall be true and correct in all material respects (with respect to
all representations and warranties that are not qualified by materiality) and
true correct in all respects (with respect to all representations and warranties
that are qualified by materiality) as of such date.

 

(d)  All of the representations and warranties of the Company contained in this
Agreement shall be true and correct in all material respects (other than those
in Section 4.02, which shall be true and correct in their entirety) when made
and on and as of the Closing Date (with the same effect as though such
representations and warranties had been made on and as of the Closing Date),
except for such representations and warranties which are made as of a specified
date, which shall be true and correct in all material respects (with respect to
all representations and warranties that are not qualified by materiality) and
true correct in all respects (with respect to all representations and warranties
that are qualified by materiality) as of such date.

 

(e)  Each Shareholder shall have performed and observed in all material respects
all covenants and agreements required to be performed and observed by such
Shareholder under this Agreement at or prior to the Closing Date.

 



 9 

 

 

(f)  The Company shall have performed and observed in all material respects all
covenants and agreements required to be performed and observed by the Company
under this Agreement at or prior to the Closing Date.

 

(g)  All of the transactions under each of the Chen Redemption Agreement and the
Pranolo Redemption Agreement shall have closed in accordance with their terms.

 

(h)  No action, proceeding, claim or litigation shall have been commenced (or,
threatened, if in Investor’s commercially reasonable judgment such threat
constitutes a colorable claim) by or before any Governmental Authority against
any party hereto seeking to restrain or materially and adversely alter the
Contemplated Transactions.

 

(i)  Each Shareholder shall have delivered to the Company the items, executed
certificates and instruments required by Section 2.04(a) and Section 2.04(b).

 

(j)  The Company shall have delivered to Investor the items, executed
certificates and instruments required by Section 2.04(c).

 

(k)  There must not have been commenced (or, threatened, if in Investor’s
commercially reasonable judgment such threat constitutes a colorable claim) by
any Person any Action asserting that such Person (a) is the holder or the
beneficial owner of, or has the right to acquire or to obtain beneficial
ownership of, any of the Securities, or (b) is entitled to all or any portion of
the Purchase Price for the Securities.

 

(l)  Investor shall have obtained any approvals required from any Governmental
Authorities as required in order to consummate the Contemplated Transactions.

 

Section 6.02  Conditions to each Shareholder’s and the Company’s Obligations to
Close. The obligations of each of each Shareholder and the Company to consummate
the Contemplated Transactions shall be subject to the fulfillment or written
waiver by each Shareholder or the Company, as applicable by the Party for whom
such benefit exists, on or prior to the Closing Date, of each of the following
conditions:

 

(a)  All of the representations and warranties of Investor contained in this
Agreement shall be true and correct in all material respects when made and on
and as of the Closing Date (with the same effect as though such representations
and warranties had been made on and as of the Closing Date), except for such
representations and warranties which are made as of a specified date, which
shall be true and correct in all material respects (with respect to all
representations and warranties that are not qualified by materiality) and true
correct in all respects (with respect to all representations and warranties that
are qualified by materiality) as of such date.

 

(b)  Investor shall have performed and observed in all material respects all
covenants and agreements required to be performed and observed by Investor under
this Agreement at or prior to the Closing Date.

 

(c)  No action, proceeding, claim or litigation shall have been commenced (or,
threatened, if in either each Shareholder’s or the Company’s commercially
reasonable judgment such threat constitutes a colorable claim) by or before any
Governmental Authority against any party hereto seeking to restrain or
materially and adversely alter the Contemplated Transactions.

 

(d)  Investor shall have delivered to the Company the items, executed
certificates and instruments required by Section 2.04(d).

 

(e)  There must not have been commenced (or, threatened, if in if in either each
Shareholder’s or the Company’s commercially reasonable judgment such threat
constitutes a colorable claim) by any Person any Action asserting that such
Person (a) is the holder or the beneficial owner of, or has the right to acquire
or to obtain beneficial ownership of, any of the Securities, or (b) is entitled
to all or any portion of the Purchase Price for the Securities.

 

(f)  Each of each Shareholder and the Company shall have obtained any approvals
required from any Governmental Authorities as required in order to consummate
the Contemplated Transactions.

 



 10 

 

 

Article VII Covenants

 

Section 7.01  Due Diligence. Between the date hereof and December 22, 2017 (the
“Due Diligence Period”) Investor shall conduct its due diligence review of the
Company, the Securities and all other items required to be deliver to Investor
pursuant to this Agreement (collectively, the “Diligence Items”), at its sole
cost. Each of each Shareholder and the Company shall coordinate with Investor
and shall provide reasonable assistance as may be required in connection
therewith. Investor shall use its commercially reasonable efforts to cause its
due diligence review to be completed during the Due Diligence Period, provided,
however, that the Parties may agree, each in their sole discretion, to extend
the Due Diligence Period beyond the date above, such agreement to be made in
writing prior to the expiration of the Due Diligence Period. At the end of the
Due Diligence Period, Investor shall provide a notification to each Shareholder
and the Company as to whether Investor’s due diligence review of the Diligence
Items has been completed to Investor’s sole satisfaction. If Investor does not
provide each Shareholder and the Company with such notification, or if Investor
provides each Shareholder and the Company with a notification that Investor’s
due diligence review of the Diligence Items has not been completed to Investor’s
sole satisfaction, then this Agreement shall automatically terminate without any
further action of the Parties unless otherwise agreed to by the Parties in
writing, each in their sole discretion.

 

Section 7.02  Public Announcements. Unless otherwise required by applicable Law
(based upon the reasonable advice of counsel), no Party shall make any public
announcements in respect of this Agreement or the Contemplated Transactions or
otherwise communicate with any news media without the prior written consent of
the other Parties (which consent shall not be unreasonably withheld or delayed),
and the Parties shall cooperate as to the timing and contents of any such
announcement.

 

Section 7.03  Further Assurances. Following the Closing, each of the Parties
shall, and shall cause their respective Affiliates to, execute and deliver such
additional documents, instruments, conveyances and assurances and take such
further actions as may be reasonably required to carry out the provisions hereof
and give effect to the Contemplated Transactions.

 

Article VIII Default and Termination

 

Section 8.01  Termination. This Agreement may be terminated at any time before
the Closing Date as follows:

 

(a)  by mutual written consent of both Shareholders, Investor and the Company;

 

(b)  by any of either Shareholder, Investor or the Company if there shall be in
effect a final nonappealable order, judgment, injunction or decree entered by or
with any Governmental Authority restraining, enjoining or otherwise prohibiting
the consummation of the Contemplated Transactions;

 

(c)  by Investor if there shall have been a breach in any material respect of
any representation, warranty, covenant or agreement on the part of each
Shareholder or the Company set forth in this Agreement and such breach has not
been cured within ten (10) days after receipt of notice of such breach by each
Shareholder or the Company, as applicable;

 

(d)  by either Shareholder if there shall have been a breach in any material
respect of any representation, warranty, covenant or agreement on the part of
Investor set forth in this Agreement and such breach has not been cured within
ten (10) days after receipt of notice of such breach by Investor;

 

(e)  by the Company if there shall have been a breach in any material respect of
any representation, warranty, covenant or agreement on the part of Investor set
forth in this Agreement and such breach has not been cured within ten (10) days
after receipt of notice of such breach by Investor;

 



 11 

 

 

(f)  by either Shareholder, Investor or the Company if the Closing has not
occurred by December 22, 2017, provided, however, that (i) if the Closing has
not occurred by such date due to a breach of this Agreement by Investor,
Investor shall not have the right to terminate this Agreement pursuant to this
Section 8.01(f); (ii) if the Closing has not occurred by such date due to a
breach of this Agreement by either Shareholder, neither Shareholder shall have
the right to terminate this Agreement pursuant to this Section 8.01(f) and (iii)
if the Closing has not occurred by such date due to a breach of this Agreement
by the Company, the Company shall not have the right to terminate this Agreement
pursuant to this Section 8.01(f); or

 

(g)  pursuant to the provisions of Section 7.01.

 

Section 8.02  Effect of Termination. In the event of termination of this
Agreement pursuant to this Article VIII, this Agreement (other than this Section
8.02, Article IX and Article X) shall become void and of no further force or
effect with no liability on the part of any Party; provided, however, that
nothing shall relieve any Party from liability for actual damages to the other
Parties resulting from a breach of this Agreement by such Party prior to any
such termination.

 

Section 8.03  Default by Investor. If Investor fails to perform any of its
obligations under this Agreement, each Shareholder shall be entitled to bring an
action for specific performance, damages or a combination of specific
performance and damages. No remedy conferred upon each Shareholder is intended
to be exclusive of any other remedy provided for in this Agreement, and each
remedy provided to each Shareholder in this Agreement will be cumulative and in
addition to every other remedy available to each Shareholder under this
Agreement. No single or partial exercise of any remedy will preclude any other
or further exercise thereof. This provision shall be in addition to each
Shareholder’s remedies under Section 9.04.

 

Section 8.01  Default by Shareholders or the Company. If either Shareholder or
the Company fails to perform any of either Shareholder’s or the Company, as
applicable, obligations under this Agreement, Investor shall be entitled to
bring an action for specific performance, damages or a combination of specific
performance and damages. No remedy conferred upon Investor is intended to be
exclusive of any other remedy provided for in this Agreement, and each remedy
provided to Investor in this Agreement will be cumulative and in addition to
every other remedy available to Investor under this Agreement. No single or
partial exercise of any remedy will preclude any other or further exercise
thereof. This provision shall be in addition to Investor’s remedies under
Section 9.02 and Section 9.03.

 

Article IX Indemnification

 

Section 9.01  Survival. Subject to the limitations and other provisions of this
Agreement, the representations and warranties contained herein shall survive the
Closing and shall remain in full force and effect until the date that is
eighteen (18) months after the Closing Date. Notwithstanding the preceding
sentence, any claim commenced prior to any such expiration shall remain as a
valid claim until finally resolved in accordance with the provisions herein. All
covenants and agreements of the Parties contained herein shall survive the
Closing for a period of five (5) years or for the period explicitly specified
therein. Notwithstanding the preceding sentence, any claim commenced prior to
any such expiration shall remain as a valid claim until finally resolved in
accordance with the provisions herein.

 

Section 9.02  Indemnification by Shareholders. Subject to the other terms and
conditions of this Article IX, the Shareholders shall, jointly and severally,
Indemnify Investor, Investor’s Escrow Agent, Investor’s Affiliates (including
the Company) and their respective Representatives (collectively, the “Investor
Indemnitees”) against, and agree to hold each of Investor Indemnitees harmless
from and against, and agree to pay and reimburse each of Investor Indemnitees
for, any and all Losses incurred or sustained by, or imposed upon, Investor
Indemnitees based upon, arising out of, with respect to or by reason of:

 

(a)  any inaccuracy in or breach of any of the representations or warranties of
either Shareholder contained in this Agreement, any Transaction Document or in
any certificate or instrument delivered by or on behalf of either Shareholder
pursuant to this Agreement or pursuant to any Transaction Document, as of the
date such representation or warranty was made or as if such representation or
warranty was made on and as of the Closing Date (except for representations and
warranties that expressly relate to a specified date, the inaccuracy in or
breach of which will be determined with reference to such specified date);

 

(b)  any breach or non-fulfillment of any covenant, agreement or obligation to
be performed by either Shareholder pursuant to this Agreement or pursuant to any
Transaction Document; or

 



 12 

 

 

(c)  any claim by any Person for brokerage or finder’s fees or commissions or
similar payments based upon any agreement or understanding made, or alleged to
have been made, by any such Person with either Shareholder or the Company (or
any Person acting on their behalf) in connection with any Contemplated
Transactions.

 

Section 9.03  Indemnification by the Company. Subject to the other terms and
conditions of this Article IX, the Company shall indemnify the Investor
Indemnitees against, and agree to hold each of Investor Indemnitees harmless
from and against, and agree to pay and reimburse each of Investor Indemnitees
for, any and all Losses incurred or sustained by, or imposed upon, Investor
Indemnitees based upon, arising out of, with respect to or by reason of:

 

(a)  any inaccuracy in or breach of any of the representations or warranties of
the Company contained in this Agreement, any Transaction Document or in any
certificate or instrument delivered by or on behalf of the Company pursuant to
this Agreement or pursuant to any Transaction Document, as of the date such
representation or warranty was made or as if such representation or warranty was
made on and as of the Closing Date (except for representations and warranties
that expressly relate to a specified date, the inaccuracy in or breach of which
will be determined with reference to such specified date);

 

(b)  any breach or non-fulfillment of any covenant, agreement or obligation to
be performed by the Company pursuant to this Agreement or pursuant to any
Transaction Document;

 

(c)  all Taxes of the Company or relating to the business of the Company for all
taxable periods ending on or before the Closing Date and, with respect to any
taxable period beginning before and ending after the Closing Date, the portion
of such taxable period ending on and including the Closing Date;

 

(d)  any violation by the Company of any applicable Laws or Governmental Orders
in connection with the conduct of the Business prior to the Closing Date; or

 

(e)  any claim by any Person for brokerage or finder’s fees or commissions or
similar payments based upon any agreement or understanding made, or alleged to
have been made, by any such Person with each Shareholder or the Company (or any
Person acting on their behalf) in connection with any Contemplated Transactions.

 

Section 9.04  Indemnification by Investor. Subject to the other terms and
conditions of this Article IX, Investor shall indemnify the Company, each
Shareholder, each Shareholder’s Escrow Agent and each Shareholder’ Affiliates
and their respective Representatives (collectively, the “each Shareholder’s and
Company Indemnitees”) against, and agrees to hold each of each Shareholder’s and
Company Indemnitees harmless from and against, and agrees to pay and reimburse
each of each Shareholder’s and Company Indemnitees for, any and all Losses
incurred or sustained by, or imposed upon, each Shareholder’s and Company
Indemnitees based upon, arising out of, with respect to or by reason of:

 

(a)  any inaccuracy in or breach of any of the representations or warranties of
Investor contained in this Agreement or in any certificate or instrument
delivered by or on behalf of Investor pursuant to this Agreement, as of the date
such representation or warranty was made or as if such representation or
warranty was made on and as of the Closing Date (except for representations and
warranties that expressly relate to a specified date, the inaccuracy in or
breach of which will be determined with reference to such specified date);

 

(b)  any breach or non-fulfillment of any covenant, agreement or obligation to
be performed by Investor pursuant to this Agreement;

 

(c)  all Taxes of the Company or relating to the business of the Company for all
taxable periods beginning after the Closing Date and, with respect to any
taxable period beginning before and ending after the Closing Date, the portion
of such taxable period beginning after the Closing Date;

 

(d)  any violation by Investor or the Company of any applicable Laws or
Governmental Orders in connection with the conduct of the Business on or
following the Closing Date; or

 



 13 

 

 

(e)  any claim by any Person for brokerage or finder’s fees or commissions or
similar payments based upon any agreement or understanding made, or alleged to
have been made, by any such Person with Investor (or any Person acting on
Investor’s behalf) in connection with any Contemplated Transactions.

 

Article X Miscellaneous

 

Section 10.01  Expenses. Except as otherwise expressly provided herein, all
costs and expenses, including, without limitation, fees and disbursements of
counsel, financial advisors and accountants, incurred in connection with this
Agreement and the Contemplated Transactions shall be paid by the Party incurring
such costs and expenses, whether or not the Closing shall have occurred.

 

Section 10.02  Notices. All notices, requests, consents, claims, demands,
waivers and other communications hereunder shall be in writing and shall be
deemed to have been given (a) when delivered by hand (with written confirmation
of receipt); (b) when received by the addressee if sent by a nationally
recognized overnight courier (receipt requested); (c) on the date sent by
facsimile or e-mail of a PDF document (with confirmation of transmission) if
sent during normal business hours of the recipient, and on the next Business Day
if sent after normal business hours of the recipient or (d) on the third day
after the date mailed, by certified or registered mail, return receipt
requested, postage prepaid. Such communications must be sent to the respective
Parties at the following addresses (or at such other address for a Party as
shall be specified in a notice given in accordance with this Section 10.02):

 

If to either Shareholder, to:

 

Chi Jen Chen and Esther Pranolo

923 E. Valley Bl. #213

San Gabriel, Ca 91776

Email: esther91770@yahoo.com and cjchen101@yahoo.com

 

With a copy, which shall not constitute notice, to:

 

J. M. Walker & Associates

Attorneys At Law

7841 S. Garfield Way

Centennial, CO 80122

 

If to the Company, to:

 

Boly Group Holdings Corp.

Attention: Chief Executive Officer

923 E. Valley Blvd. Suite 103B

San Gabriel, Ca 91776

And if prior to the Closing, to Email: ayj711@gmail.com

 

With a copy, which shall not constitute notice, to:

 

John O’Leary

Lucosky Brookman LLP

101 Wood Avenue South

5th Floor

Woodbridge, NJ 08830

Email: joleary@lucbro.com

 



 14 

 

 

If to Investor, to:

 

Ramelle Ramli

c/o VR Global SDN BHD

Lot A-2-10 Galeria Hartamas

Jalan 26a/70a, Desa Siri Hartamas

50480 Kuala Lumpur, Malaysia

Email: ramelle@us-vrglobal.com

 

With a copy, which shall not constitute notice, to:

 

Legal & Compliance, LLC

Attn: Laura Anthony, Esq.

330 Clematis Street, Suite 217

West Palm Beach, FL 33401

Email: LAnthony@LegalandCompliance.com

 

Section 10.03  Interpretation; Entire Agreement. This Agreement shall be
construed without regard to any presumption or rule requiring construction or
interpretation against the Party drafting an instrument or causing any
instrument to be drafted. The headings in this Agreement are for reference only
and shall not affect the interpretation of this Agreement. If any term or
provision of this Agreement is invalid, illegal or unenforceable in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other term or provision of this Agreement or invalidate or render
unenforceable such term or provision in any other jurisdiction. This Agreement
and the other Transaction Documents constitute the sole and entire agreement of
the Parties with respect to the subject matter contained herein and therein, and
supersede all prior and contemporaneous understandings and agreements, both
written and oral, with respect to such subject matter. In the event of any
inconsistency between the statements in the body of this Agreement and those in
the other Transaction Documents and the Exhibits, the statements in the body of
this Agreement will control.

 

Section 10.04  Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the Parties and their respective successors and
permitted assigns. Neither Party may assign its rights or obligations hereunder
without the prior written consent of the other Parties, which consent shall not
be unreasonably withheld or delayed, provided, however, that Investor may freely
assign its rights hereunder to acquire all or part of the Shares to an affiliate
of Investor. No assignment shall relieve the assigning Party of any of its
obligations hereunder.

 

Section 10.05  No Third-party Beneficiaries. Except as provided in Article IX,
this Agreement is for the sole benefit of the Parties and their respective
successors and permitted assigns and nothing herein, express or implied, is
intended to or shall confer upon any other Person or entity any legal or
equitable right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement.

 

Section 10.06  Amendment and Modification; Waiver. This Agreement may only be
amended, modified or supplemented by an agreement in writing signed by all of
the Parties. No waiver by any Party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by such Party. No
waiver by any Party shall operate or be construed as a waiver in respect of any
failure, breach or default not expressly identified by such written waiver,
whether of a similar or different character, and whether occurring before or
after that waiver. No failure to exercise, or delay in exercising, any right,
remedy, power or privilege arising from this Agreement shall operate or be
construed as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.

 

Section 10.07  Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

 

(a)  This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Delaware without giving effect to any choice or
conflict of law provision or rule (whether of the State of Delaware or any other
jurisdiction).

 



 15 

 

 

(b)  ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON THIS
AGREEMENT, THE OTHER TRANSACTION DOCUMENTS OR THE CONTEMPLATED TRANSACTIONS MAY
BE INSTITUTED IN THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA OR THE
COURTS OF THE STATE OF FLORIDA, IN EACH CASE LOCATED IN THE PALM BEACH COUNTY,
FLORIDA, AND EACH PARTY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF
SUCH COURTS IN ANY SUCH SUIT, ACTION OR PROCEEDING. SERVICE OF PROCESS, SUMMONS,
NOTICE OR OTHER DOCUMENT BY MAIL TO SUCH PARTY’S ADDRESS SET FORTH HEREIN SHALL
BE EFFECTIVE SERVICE OF PROCESS FOR ANY SUIT, ACTION OR OTHER PROCEEDING BROUGHT
IN ANY SUCH COURT. THE PARTIES IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY
OBJECTION TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR ANY PROCEEDING IN SUCH
COURTS AND IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM. EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER
TRANSACTION DOCUMENTS OR THE CONTEMPLATED TRANSACTIONS.

 

Section 10.08  Specific Performance. The Parties agree that irreparable damage
would occur if any provision of this Agreement were not performed in accordance
with the terms hereof and that the Parties shall be entitled to specific
performance of the terms hereof, in addition to any other remedy to which they
are entitled at law or in equity.

 

Section 10.09  Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall be
deemed to be one and the same agreement. A signed copy of this Agreement
delivered by facsimile, e-mail or other means of electronic transmission shall
be deemed to have the same legal effect as delivery of an original signed copy
of this Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 



 16 

 



 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the Effective Date.

 



  Shareholders:         By: /s/ Chi Jen Chen   Name:  Chi Jen Chen         By:
/s/ Esther Pranolo   Name: Esther Pranolo         Company:         Boly Group
Holdings Corp.         By: /s/ Alex Jen   Name: Alex Jen   Title: President,
Chief Executive Officer and
Chief Financial Officer         Investor:         By: /s/ Ramelle Ashram Bin
Ramli     Ramelle Ashram Bin Ramli

 

Signature Page to Investment Agreement

 



 

 



 

Exhibit A

 

Stock Redemption Agreement

(Chen)

 

(Attached)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 Ex A-1 

 



 

STOCK REDEMPTION AGREEMENT

(Chi Jen Chen)

Dated as of December 19, 2017

 

This Stock Redemption Agreement (this “Agreement”), dated as of the date first
set forth above (the “Effective Date”), is entered into by and between (i) Boly
Group Holdings Corp., a Delaware corporation (the “Company”) and (ii) Chi Jen
Chen (“Shareholder”). Each of the Company and Shareholder may be referred to
herein individually as a “Party” and collectively as the “Parties.”

 

RECITALS

 

WHEREAS, Shareholder is the owner of 205,219 shares of common stock, par value
$0.001 per share, of the Company (the “Shares”);

 

WHEREAS Seller is the holder of convertible debt of the Company in the original
aggregate principal amount of $30,044 (together with any interest thereon to
date, the “Debt”);

 

WHEREAS, pursuant to the terms and conditions of this Agreement, Shareholder
desires to sell, and the Company desires to purchase and redeem, all of the
Shareholder’s rights, title, and interest in and to the Shares as further
described herein;

 

WHEREAS, and Shareholder and the Company desire to cancel the Debt, subject to
the terms and conditions set forth herein; and

 

WHEREAS, in connection with the redemption of the Shares, the Parties shall
undertake such further actions as set forth herein.

 

NOW, THEREFORE, in consideration of the covenants, promises and representations
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound
hereby, the Parties agree as follows:

 

1.  Agreement to Purchase and Sell. Subject to the terms and conditions of this
Agreement, Shareholder shall sell, assign, transfer, convey, and deliver to the
Company, and the Company shall accept and purchase, the Shares and any and all
rights in the Shares to which Shareholder is entitled, and by doing so
Shareholder shall be deemed to have assigned all of Shareholder’s rights, titles
and interest in and to the Shares to the Company.

 

2.  Consideration. The Company and the Shareholder acknowledge and agree that
the Shares shall be redeemed by the Company for total consideration of
$222,999.27, and the Debt shall be cancelled for total consideration of $10,000,
which total amount of $232,999.27 shall be paid by the Company to the
Shareholder pursuant to the promissory note as attached hereto as Exhibit B (the
“Note”).

 

3.  Closing; Deliveries; Additional Actions.

 

3.1.Closing. The purchase and sale of the Shares and the cancellation of the
Debt (the “Closing”) shall be held on the date hereof.

 

3.2.Deliveries at Closing. At the Closing:

 

3.2.1.Shareholder shall deliver to the Company (i) one or more stock
certificates evidencing the Shares, duly endorsed in blank or accompanied by
stock powers duly executed in blank in the form as attached hereto as Exhibit A,
or other instruments of transfer in form and substance reasonably satisfactory
to the Company and such other documents as may be required under applicable law
or reasonably requested by the Company; and (ii) a debt cancellation agreement
to cancel the Debt, substantially in the form as attached hereto as Exhibit C
(the “Debt Cancellation Agreement”), duly executed by Shareholder; and

 



 Ex A-2 

 

 

3.2.2.The Company shall deliver to Shareholder (i) a duly executed copy of the
Note; and (ii) the Debt Cancellation Agreement, duly executed by an authorized
officer of the Company.

 

4.Representations and Warranties of the Shareholder. Shareholder represents and
warrants to the Company as set forth below, with all defined terms set forth
herein having the meanings as set forth below.

 

4.1.Organization and Authority of Shareholder. Shareholder is an individual
resident of California. Shareholder has full power and authority to enter into
this Agreement and the other Transaction Documents to which Shareholder is a
party, to carry out its obligations hereunder and thereunder and to consummate
the Contemplated Transactions. The execution and delivery by Shareholder of this
Agreement and any other Transaction Documents to which Shareholder is a party,
the performance by Shareholder of its obligations hereunder and thereunder and
the consummation by Shareholder of the Contemplated Transactions have been duly
authorized by all requisite action on the part of Shareholder. This Agreement
has been duly executed and delivered by Shareholder, and (assuming due
authorization, execution and delivery by the Company) this Agreement constitutes
a legal, valid and binding obligation of Shareholder enforceable against
Shareholder in accordance with its terms, except to the extent that the
enforceability thereof may be limited by the Enforceability Exceptions. When
each other Transaction Document to which Shareholder is or will be a party has
been duly executed and delivered by Shareholder (assuming due authorization,
execution and delivery by each other party thereto), such Transaction Document
will constitute a legal and binding obligation of Shareholder enforceable
against it in accordance with its terms, except to the extent that the
enforceability thereof may be limited by the Enforceability Exceptions.

 

4.2.Ownership. Shareholder is the sole record and beneficial owner of the
Shares, has good and marketable title to the Shares, free and clear of all
Encumbrances, other than applicable restrictions under applicable securities
laws, and has full legal right and power to sell, transfer and deliver the
Shares to the Company in accordance with this Agreement. Upon the Closing, the
Company will receive good and marketable title to the Shares, free and clear of
all Encumbrances, other than restrictions imposed pursuant to any applicable
securities laws and regulations. There are no stockholders’ agreements, voting
trust, proxies, options, rights of first refusal or any other agreements or
understandings with respect to the Shares. The Shares are duly authorized,
validly issued, fully paid and non-assessable, and were not issued in violation
of any preemptive or similar rights. None of Shareholder nor any of
Shareholder’s Affiliates has any interest, direct or indirect, in any shares of
capital stock or other equity in the Company or has any other direct or indirect
interest in any tangible or intangible property which the Company uses or has
used in the business conducted by the Company, or has any direct or indirect
outstanding indebtedness to or from the Company, or related, directly or
indirectly, to its assets, other than the Shares and Common Stock as reflected
in the preamble to this Agreement.

 

4.3.No Conflicts; Consents. The execution, delivery and performance by
Shareholder of this Agreement and the other Transaction Documents to which it is
a party, and the consummation of the Contemplated Transactions, do not and will
not: (a) conflict with or result in a violation or breach of any provision of
any Law or Governmental Order applicable to Shareholder; or (b) require the
consent, notice or other action by any Person under any Contract to which
Shareholder is a party. No consent, approval, Permit, Governmental Order,
declaration or filing with, or notice to, any Governmental Authority is required
by or with respect to Shareholder in connection with the execution and delivery
of this Agreement and the other Transaction Documents and the consummation of
the Contemplated Transactions.

 



 Ex A-3 

 

 

4.4.Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
Contemplated Transactions or any other Transaction Document based upon
arrangements made by or on behalf of Shareholder.

 

4.5.Legal Proceedings. There are no Actions pending or, to Shareholder’s
knowledge, threatened against or by Shareholder or any Affiliate of Shareholder
that challenge or seek to prevent, enjoin or otherwise delay the Contemplated
Transactions. No event has occurred or circumstances exist that may give rise or
serve as a basis for any such Action.

 

4.6.No General Solicitation or Advertising. None of Shareholder nor any of its
Affiliates, nor any Person acting on its or their behalf (i) has conducted or
will conduct any general solicitation (as that term is used in Rule 502(c) of
Regulation D under the Securities Act of 1933, as amended (the “Securities
Act”)) or general advertising with respect to any of the Shares, or (ii) made
any offers or sales of any security or solicited any offers to buy any security
under any circumstances that would require registration of the Shares under the
Securities Act.

 

4.7.Full Disclosure. No representation or warranty of Shareholder herein omits
to state a material fact necessary to make the statements herein, in light of
the circumstances in which they were made, not misleading. There is no fact
known to Shareholder that has specific application to the Shares or the Company
that materially adversely affects or, as far as can be reasonably foreseen,
materially threatens the Shares or the Company that has not been set forth in
this Agreement.

 

4.8.Definitions. For purposes herein:

 

4.8.1.“Action” means any action, suit, proceeding, judgment, claim or
investigation;

 

4.8.2.“Affiliate” of a Person means any other Person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person, with the term “control” (including
the terms “controlled by” and “under common control with”) means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise;

 

4.8.3.“Contemplated Transactions” means the transactions contemplated by this
Agreement and the Transaction Documents;

 

4.8.4.“Contracts” means all contracts, leases, deeds, mortgages, licenses,
instruments, notes, commitments, undertakings, indentures, joint ventures and
all other agreements, commitments and legally binding arrangements, whether
written or oral;

 

4.8.5.“Enforceability Exceptions” means (a) applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance and other similar laws of
general application affecting enforcement of creditors’ rights generally and
(b) general principles of equity;

 

4.8.6.“Governmental Authority” means any federal, state, local or foreign
government or political subdivision thereof, or any agency or instrumentality of
such government or political subdivision, or any self-regulated organization or
other non-governmental regulatory authority or quasi-governmental authority (to
the extent that the rules, regulations or orders of such organization or
authority have the force of Law), or any arbitrator, court or tribunal of
competent jurisdiction;

 

4.8.7.“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority;

 



 Ex A-4 

 

 

4.8.8.“Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any Governmental Authority; and

 

4.8.9.“Transaction Documents” means this Agreement and any other document or
agreement entered into in connection with the Contemplated Transactions;

 

5.Representations and Warranties of the Company. The Company represents and
warrants to Shareholder as set forth below.

 

5.1.Organization and Standing. The Company is duly organized, validly existing,
and in good standing under the laws of the State of Delaware and has all
requisite power and authority to own its properties and conduct its business as
it is now being conducted. The nature of the business and the character of the
properties the Company owns or leases do not make licensing or qualification of
the Company as a foreign entity necessary under the laws of any other
jurisdiction, except to the extent such licensing or qualification have already
been obtained.

 

5.2.Due Authority; No Violation. The Company has all requisite rights and
authority or the capacity to execute, deliver and perform its obligations under
this Agreement. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby have been duly and validly
authorized by all necessary action on the part of the Company, and no other
proceedings on the part of the Company are necessary to authorize the execution,
delivery and performance of this Agreement or the transactions contemplated
hereby or thereby on the part of the Company. The execution, delivery and
performance of this Agreement will not (x) violate, conflict with, or result in
the breach, acceleration, default or termination of, or otherwise give any other
contracting party the right to terminate, accelerate, modify or cancel any of
the terms, provisions, or conditions of any material agreement or instrument to
which the Company is a party or by which it or its assets may be bound or (y)
constitute a violation of any material applicable law, rule or regulation, or of
any judgment, order, injunctive award or decree of any governmental authority
applicable to the Company or (z) conflict with, result in the breach or
termination of any provision of, or constitute a default under (in each case
whether with or without the giving of notice or the lapse of time, or both) the
Company’s organizational documents, or any order, judgment, arbitration award,
or decree to which such the Company is a party or by which it or any of its
assets or properties are bound.

 

5.3.Approvals. No approval, authority, or consent of or filing by the Company
with, or notification to, any governmental authority, is necessary to authorize
the execution and delivery of this Agreement or the consummation of the
transactions contemplated herein.

 

5.4.Enforceability. This Agreement has been duly executed and delivered by the
Company and, assuming that this Agreement constitutes the legal, valid and
binding obligation of Shareholder, constitutes the legal, valid, and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except to the extent that the enforceability thereof may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance and other similar laws of general application affecting enforcement
of creditors’ rights generally.

 



 Ex A-5 

 

 

6.Release of Claims.

 

6.1.Company Release. Effective as of the Effective Date, the Company, for itself
and its Affiliates, and each of their respective predecessors, successors,
assigns, heirs, representatives, and agents and for all related parties, and all
persons acting by, through, under or in concert with any of them in both their
official and personal capacities (collectively, the “Company Parties”) hereby
irrevocably, unconditionally and forever release, discharge and remise
Shareholder and its Affiliates (whether an Affiliate as of the Effective Date or
later), and their respective predecessors, successors, assigns, heirs,
representatives, and agents and for all related parties and all persons acting
by, through, under or in concert with any of them in both their official and
personal capacities (collectively, the “Shareholder Parties”), from all claims
of any type and all manner of action and actions, cause and causes of action,
suits, debts, dues, sums of money, accounts, reckonings, bonds, bills,
specialties, covenants, contracts, controversies, agreements, promises,
variances, trespasses, damages, judgments, executions, claims and demands
whatsoever, in law or in equity, known or unknown, that any Company Party may
have now or may have in the future, against any of the Shareholder Parties to
the extent that those claims arose, may have arisen, or are based on events
which occurred at any point in the past up to and including the Effective Date,
other than any claims arising under this Agreement or any of the Transaction
Documents (collectively, the “Company Released Claims”). The Company represents
and warrants that no Company Released Claim released herein has been assigned,
expressly, impliedly, or by operation of law, and that all Company Released
Claims released herein are owned by the Company, which has the respective sole
authority to release them. The Company agrees that it shall forever refrain and
forebear from commencing, instituting or prosecuting any lawsuit action or
proceeding, judicial, administrative or otherwise collect or enforce any Company
Released Claim which is released and discharged herein.

 

6.2.Shareholder Release. Effective as of the Effective Date, Shareholder, for
itself and the other Shareholder Parties, hereby irrevocably, unconditionally
and forever releases, discharges and remises each Company Party, from all claims
of any type and all manner of action and actions, cause and causes of action,
suits, debts, dues, sums of money, accounts, reckonings, bonds, bills,
specialties, covenants, contracts, controversies, agreements, promises,
variances, trespasses, damages, judgments, executions, claims and demands
whatsoever, in law or in equity, known or unknown, that any Shareholder Party
may have now or may have in the future, against any of the Company Parties to
the extent that those claims arose, may have arisen, or are based on events
which occurred at any point in the past up to and including the Effective Date,
including any such claims related to or arising with respect to the Debt, other
than any claims arising under this Agreement or any of the Transaction Documents
(collectively, the “Shareholder Released Claims”). Shareholder represents and
warrants that no Shareholder Released Claim released herein has been assigned,
expressly, impliedly, or by operation of law, and that all Shareholder Released
Claims released herein are owned by Shareholder, who has the sole authority to
release them. Shareholder agrees that Shareholder shall forever refrain and
forebear from commencing, instituting or prosecuting any lawsuit action or
proceeding, judicial, administrative or otherwise collect or enforce any
Shareholder Released Claim which is released and discharged herein.

 

7.Covenant Not to File a Claim and Indemnification.

 

7.1.Company. Each of the Company Parties agrees not to file for themselves or on
behalf of any other parties, any claim, charge, complaint, action, or cause of
action against any Shareholder Party related to the Company Released Claims, and
further agrees to indemnify and save harmless such Shareholder Parties from and
against any and all losses, including, without limitation, the cost of defense
and legal fees, occurring as a result of any claims, charges, complaints,
actions, or causes of action made or brought by any such Company Party against
any Shareholder Party in violation of the terms and conditions of this
Agreement. In the event that any Company Party brings a suit against any
Shareholder Party in violation of this covenant, the Company agrees to pay any
and all costs of the Shareholder Parties, including attorneys’ fees, incurred by
such Shareholder Parties in challenging such action. Any Shareholder Party is an
intended third-party beneficiary of this Agreement.

 



 Ex A-6 

 

 

7.2.Shareholder. Each of the Shareholder Parties agrees not to file for
themselves or on behalf of any other parties, any claim, charge, complaint,
action, or cause of action against any Company Party related to the Shareholder
Released Claims, and further agrees to indemnify and save harmless such Company
Parties from and against any and all losses, including, without limitation, the
cost of defense and legal fees, occurring as a result of any claims, charges,
complaints, actions, or causes of action made or brought by any such Shareholder
Party against any Company Party in violation of the terms and conditions of this
Agreement. In the event that any Shareholder Party brings a suit against any
Company Party in violation of this covenant, Shareholder agrees to pay any and
all costs of the Company Parties, including attorneys’ fees, incurred by such
Company Parties in challenging such action. Any Company Party is an intended
third-party beneficiary of this Agreement.

 

8.Affirmations.

 

8.1.Company. Each Company Party affirms that it has not filed, caused to be
filed, or presently is a party to any claim, complaint, or action against any
Shareholder Party in any forum or form and should any such charge or action be
filed by any Company Party or by any other person or entity on any Company
Party’s behalf involving matters covered by Section 6.1, the Company agrees to
promptly give the agency or court having jurisdiction a copy of this Agreement
and inform them that any such claims any such Company Party might otherwise have
had are now settled.

 

8.2.Shareholder. Each Shareholder Party affirms that it has not filed, caused to
be filed, or presently is a party to any claim, complaint, or action against any
Company Party in any forum or form and should any such charge or action be filed
by any Shareholder Party or by any other person or entity on any Shareholder
Party’s behalf involving matters covered by Section 6.2, Shareholder agrees to
promptly give the agency or court having jurisdiction a copy of this Agreement
and inform them that any such claims any such Shareholder Party might otherwise
have had are now settled.

 

8.3.Compromise. This is a compromise and settlement of potential or actual
disputed claims and is made solely for the purpose of avoiding the uncertainty,
expense, and inconvenience of future litigation. Neither this Agreement nor the
furnishing of any consideration concurrently with the execution hereof shall be
deemed or construed at any time or for any purpose as an admission by any Party
of any liability or obligation of any kind. Any such liability or wrongdoing is
expressly denied. The Parties hereto acknowledge that this Agreement was reached
after good faith settlement negotiations and after each Party had an opportunity
to consult legal counsel. This Agreement extends to, and is for the benefit of,
the Parties, their respective successors, assigns and agents and anyone claiming
by, through or under the Parties hereto.

 

9.Additional Agreements.

 

9.1.This Agreement shall be effective upon its execution by each of the Parties
hereto.

 

9.2.Each of the Parties hereto shall execute such documents and perform such
further acts as may be reasonably required to carry out the provisions hereof
and the actions contemplated hereby.

 

9.3.No Party shall, and each Party shall cause their respective Affiliates not
to, in each case, whether directly or indirectly, for itself or through or on
behalf of any other Party not to, make any disparaging comments (or induce or
encourage others to make disparaging comments) about any other Party or its
officers, directors, shareholders, employees and agents, or their respective
operations, financial condition, prospects, products or services.

 

10.Notices. All notices, requests, consents, claims, demands, waivers and other
communications hereunder (each, a “Notice”) shall be in writing and addressed to
the Parties at the addresses set forth below (or to such other address that may
be designated by the receiving Party from time to time in accordance with this
Section 10). All Notices shall be delivered by personal delivery, nationally
recognized overnight courier (with all fees pre-paid), e-mail of a PDF document
(with confirmation of transmission) or certified or registered mail (in each
case, return receipt requested, postage prepaid). Except as otherwise provided
in this Agreement, a Notice is effective only (a) upon receipt by the receiving
Party, and (b) if the Party giving the Notice has complied with the requirements
of this Section 10.

 



 Ex A-7 

 

 

If to the Company:

 

Boly Group Holdings Corp.

Attention: Chief Executive Officer

923 E. Valley Blvd. Suite 103B

San Gabriel, Ca 91776

 

With a copy, which shall not constitute notice, to each of:

 

John O’Leary

Lucosky Brookman LLP

101 Wood Avenue South

5th Floor

Woodbridge, NJ 08830

Email: joleary@lucbro.com

 

And:

 

Legal & Compliance, LLC

Attn: Laura Anthony, Esq.

330 Clematis Street, Suite 217

West Palm Beach, FL 33401

Email: LAnthony@LegalandCompliance.com

 

If to Shareholder, to:

 

Chi Jen Chen

923 E. Valley Bl. #213

San Gabriel, Ca 91776

Email: cjchen101@yahoo.com

 

11.Governing Law and Interpretation. This Agreement shall be governed and
controlled by and in accordance with the laws of the State of Delaware without
regard to its conflict of laws provisions. Venue for any action brought to
enforce the terms of this Agreement or for breach thereof shall lie exclusively
in the state and federal courts located in Palm Beach County, Florida. Should
any provision of this Agreement be declared illegal or unenforceable by any
court of competent jurisdiction and cannot be modified to be enforceable,
excluding the general release language, such provision shall immediately become
null and void, leaving the remainder of this Agreement in full force and effect.
The Parties affirm that this Agreement is the product of negotiation and agree
that it shall not be construed against any Party on the basis of sole
authorship. The Parties agree that the successful Party in any suit related to
this Agreement (as determined by the applicable court(s)) shall be entitled to
recover its reasonable attorneys’ fees and expenses related thereto, including
attorneys’ fees and costs incident to an appeal.

 

12.WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT HE OR IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREIN OR THE PERFORMANCE THEREOF
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTY HERETO HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION
12.

 



 Ex A-8 

 

 

13.Specific Performance. The Parties agree that irreparable damage would occur
in the event that any of the provisions of this Agreement were not performed by
them in accordance with the terms hereof or were otherwise breached and that
each Party shall be entitled to an injunction or injunctions, specific
performance and other equitable relief to prevent breaches of the provisions
hereof and to enforce specifically the terms and provisions hereof, without the
proof of actual damages, in addition to any other remedy to which they are
entitled at law or in equity. Each Party agrees to waive any requirement for the
security or posting of any bond in connection with any such equitable remedy,
and agrees that it will not oppose the granting of an injunction, specific
performance or other equitable relief on the basis that (a) any other Party has
an adequate remedy at law, or (b) an award of specific performance is not an
appropriate remedy for any reason at law or equity. Each of the Parties
acknowledges and agrees that the remedy at law available to the other Party for
breach of any Party’s obligations under this Agreement would be inadequate and
that damages flowing from such a breach may not readily be susceptible to being
measured in monetary terms. Accordingly, each Party acknowledges, consents and
agrees that, in addition to any other rights or remedies that any Party may have
at law, in equity or under this Agreement, upon adequate proof of a violation by
any other Party of any provision of this Agreement, the first Party will be
entitled to seek immediate injunctive relief and may obtain a temporary order
restraining any threatened or further breach, without the necessity of proof of
actual damage or requirement to post a bond.

 

14.Entire Agreement; Severability. This Agreement and the exhibits attached
hereto sets forth the entire agreement between the Parties with respect to the
subject matter hereof and fully supersedes any prior agreements or
understandings between the Parties with respect to the subject matter hereof.
The Parties acknowledge that each has not relied on any representations,
promises, or agreements of any kind made to the other in connection with each
Party’s decision to accept this Agreement, except for those set forth in this
Agreement. If any provision of this Agreement is held to be illegal, invalid, or
unenforceable under present or future laws effective during the term hereof, the
provision shall be fully severable and this Agreement shall be construed and
enforced as if such illegal, invalid, or unenforceable provision were never a
part hereof; and the remaining provisions hereof shall remain in full force and
effect and shall not be affected by the illegal, invalid, or unenforceable
provision or by its severance herefrom. The Parties have participated in the
drafting and negotiation of this Agreement and if an ambiguity or question of
interpretation should arise, this Agreement shall be construed as if drafted
jointly by the Parties thereto and no presumption of burden of proof shall arise
favoring or burdening any Party by virtue of the authorship of any provision in
this Agreement.

 

15.Amendment. This Agreement may not be modified, altered or changed except upon
express written consent of all Parties wherein specific reference is made to
this Agreement.

 

16.Headings. The headings contained in this Agreement are intended solely for
convenience and shall not affect the rights of the Parties to this Agreement.

 

17.Waiver. Waiver of any term or condition of this Agreement by any Party shall
only be effective if in writing and shall not be construed as a waiver of any
subsequent breach or failure of the same term or condition, or a waiver of any
other term or condition of this Agreement.

 

18.Binding Effect; Assignment. This Agreement shall be binding upon and shall
inure to the benefit of the Parties hereto and their permitted successors and
assigns. No Party to this Agreement may assign or delegate, by operation of law
or otherwise, all or any portion of its rights, obligations or liabilities under
this Agreement without the prior written consent of the other Party to this
Agreement, which any such Party may withhold in its absolute discretion. Any
purported assignment without such prior written consents shall be void.

 



 Ex A-9 

 

 

19.No Third-Party Beneficiaries. Other than as specifically set forth herein,
nothing in this Agreement shall confer any rights, remedies or claims upon any
person or entity not a Party or a permitted assignee of a Party to this
Agreement.

 

20.Further Assurances. From time to time, whether at or following the Closing,
each Party shall make reasonable commercial efforts to take, or cause to be
taken, all actions, and to do, or cause to be done, all things reasonably
necessary, proper or advisable, including as required by applicable laws, to
consummate and make effective as promptly as practicable the transactions
contemplated by this Agreement.

 

21.Expenses. Except as expressly provided herein, all costs and expenses
incurred in connection with this Agreement and the transactions contemplated
hereby shall be paid by the Party incurring such costs and expenses.

 

22.Counterparts. This Agreement may be signed in any number of counterparts with
the same effect as if the signatures to each counterpart were upon a single
instrument, and all such counterparts together shall be deemed an original of
this Agreement.

 

[Remainder of page intentionally left blank – Signature pages follow]


 

 



 Ex A-10 

 

 

IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
first above written.

 



  Boly Group Holdings Corp.         By:   Name:  Alex Jen   Title: President,
Chief Executive Officer and
Chief Financial Officer         Chi Jen Chen         By:     Name: Chi Jen Chen

 



 Ex A-11 

 



 

Exhibit A

 

IRREVOCABLE STOCK POWER

 

Boly Group Holdings Corp.

 

FOR VALUABLE CONSIDERATION, the receipt of which is hereby acknowledged, Chi Jen
Chen (“Shareholder”) hereby assigns, transfers, and conveys to Boly Group
Holdings Corp., a Delaware corporation (the “Company”), all of Shareholder’s
right, title, and interest in and to 205,219 shares of common stock, par value
US$0.001 per share, of the Company, represented by Certificate No.
__________________; and hereby irrevocably appoints the Chief Executive Officer
of the Company as Shareholder’s attorney-in-fact to transfer said shares on the
books of the Company, with full power of substitution in the premises.

 

Date: December ___, 2017

 

Chi Jen Chen

 

By:   Name: Chi Jen Chen  

 



 Ex A-1 

 

 

Exhibit B

 

Promissory Note

 

(Attached)

 



 Ex B-1 

 

 

THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS NOTE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND HAVE NOT BEEN
REGISTERED UNDER APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE
OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN
EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL (WHICH MAY BE THE LEGAL COUNSEL
OPINION (AS DEFINED IN THE PURCHASE AGREEMENT)), IN A GENERALLY ACCEPTABLE FORM,
THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO
RULE 144, RULE 144A OR REGULATION S UNDER SSAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

 

Principal Amount: $232,999.27 Issue Date: December 19, 2017

 

PROMISSORY NOTE

 

FOR VALUE RECEIVED, Boly Group Holdings Corp., a Delaware corporation (the
“Company”), hereby promises to pay to the order of Chi Jen Chen (the “Holder”),
the sum of $232,999.27 (the “Principal Amount”) pursuant to the terms and
conditions herein. The following terms shall apply to this Note:

 

Section 1.  Definitions. For the purposes hereof, the definitions set forth in
Exhibit A shall have the meanings set forth in such exhibit.

 

Section 2.  Interest. This Note shall not bear interest.

 

Section 3.  Payment.

 

(a)  Holder and the Company acknowledge and agree that the Company is currently
proposing to issue to Ramelle Ashram Bin Ramli (“Buyer”) 222,994 shares of
common stock, par value $0.001 per share (the “New Issuance Shares”), in return
for consideration payable to the Company of $310,000 (the “Consideration”).

 

(b)  Upon the Company’s actual receipt of the Consideration from the Buyer, the
Company shall pay to Holder an amount equal to the Principal Amount, less the
amount of the Lee Debt (as defined below).

 

(c)  Lee Debt:

 

(i)Holder and the Company acknowledge and agree that the Company purportedly
currently owes to Henry Lee, or certain of his Affiliates (collectively, “Lee”)
the sum of approximately $59,254 (the “Lee Debt”). Upon the Company’s receipt of
the Consideration, an amount of the Lee Debt (the “Escrow Amount”) shall be
deducted from the Consideration and shall be placed into escrow with Legal &
Compliance, LLC, as escrow agent for the Company (“Escrow Agent”).

 

(ii)Subject to the provisions below, upon satisfaction and resolution of the Lee
Debt to the reasonable satisfaction of the Company, and the approval of such
resolution and satisfaction by each of the Company and the Holder, such approval
not to be unreasonably withheld, conditioned or delayed by either the Company or
the Holder, but which resolution shall include, but may not be limited to, the
Company receiving a release agreement from Lee providing substantially the same
terms as provided for in Section 6 of the Stock Redemption Agreement entered
into by and between the Company and Holder on the Issue Date, the Company and
Holder shall cause the Escrow Amount to be released by the Escrow Agent and paid
to Holder, which payment shall constitute full satisfaction and payment of this
Note.

 



 Ex B-2 

 

 

(iii)Notwithstanding the forgoing, (A) in the event that the Company is ordered
to pay the Lee Debt pursuant to an order of a court or arbitrator, the Company
shall be permitted to utilize the Escrow Amount to repay the Lee Debt without
any further approval or consent of Holder, at which time no additional amounts
shall be due to Holder hereunder and this Note shall be deemed fully satisfied
and paid in full and (B) in the event that the Lee Debt has not been fully
resolved by the first anniversary of the Issue Date, the Company may utilize the
Escrow Amount to repay and resolve the Lee Debt and any claims related thereto,
without any further approval or consent of Holder, at which time no additional
amounts shall be due to Holder hereunder and this Note shall be deemed fully
satisfied and paid in full, provided, however, that in the case of either clause
(A) or clause (B) of this Section 3(c)(iii), in the event that there remain any
amounts of the Escrow Amount following such resolution, such amounts shall be
paid to the Holder.

 

(iv)The company and the Holder agree to direct the Escrow Agent as set forth in
this Section 3(c), and shall execute such additional agreement as reasonably
required by the Escrow Agent in connection with Escrow Agent’s duties hereunder.
The costs and expenses of the Escrow Agent shall be deducted from any
disbursement of the Escrow Amount hereunder.

 

(d)  The Company may prepay any amounts due hereunder at any time, at the
Company’s election.

 

Section 4.  Miscellaneous.

 

(a)  Notices. All notices, requests, consents, claims, demands, waivers and
other communications hereunder (each, a “Notice”) shall be in writing and
addressed to the parties at the addresses set forth below (or to such other
address that may be designated by the receiving Party from time to time in
accordance with this Section 4(a). All Notices shall be delivered by personal
delivery, nationally recognized overnight courier (with all fees pre-paid),
e-mail of a PDF document (with confirmation of transmission) or certified or
registered mail (in each case, return receipt requested, postage prepaid). A
Notice is effective only (a) upon receipt by the receiving Party, and (b) if the
party giving the Notice has complied with the requirements of this Section 4(a).

 

If to the Company:

 

Boly Group Holdings Corp.

Attention: Chief Financial Officer

923 E. Valley Blvd. Suite 103B

San Gabriel, Ca 91776

Email: gary@us-vrglobal.com

 

If to Holder:

 

Chi Jen Chen

923 E. Valley Bl. #213

San Gabriel, Ca 91776

Email: cjchen101@yahoo.com

 



 Ex B-3 

 

 

With a copy in either case, which shall not constitute notice, to:

 

Legal & Compliance, LLC

Attn: Laura Anthony, Esq.

330 Clematis Street, Suite 217

West Palm Beach, FL 33401

Email: LAnthony@LegalandCompliance.com

 

(b)  Lost or Mutilated Note. If this Note shall be mutilated, lost, stolen or
destroyed, the Company shall execute and deliver, in exchange and substitution
for and upon cancellation of a mutilated Note, or in lieu of or in substitution
for a lost, stolen or destroyed Note, a new Note so mutilated, lost, stolen or
destroyed, but only upon receipt of evidence of such loss, theft or destruction
of such Note, and of the ownership hereof reasonably satisfactory to the
Company.

 

(c)  Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Note shall be governed by and construed
and enforced in accordance with the internal laws of the State of Delaware
without regard to the principles of conflict of laws thereof. Each party agrees
that all legal proceedings concerning the interpretation, enforcement and
defense of the transactions contemplated herein (whether brought against a party
hereto or its respective Affiliates, directors, officers, shareholders,
employees or agents) shall be commenced in the state courts of Florida or in the
federal courts located in the state of Florida, in each case located and sitting
in Palm Beach County, Florida (the “Florida Courts”). Each party hereto hereby
irrevocably submits to the exclusive jurisdiction of the Florida Courts for the
adjudication of any dispute hereunder, and hereby irrevocably waives, and agrees
not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of such Florida Courts, or such Florida
Courts are improper or inconvenient venue for such proceeding. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Note and
agrees that such service shall constitute good and sufficient service of process
and notice thereof. Nothing contained herein shall be deemed to limit in any way
any right to serve process in any other manner permitted by applicable law. Each
party hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Note or the transactions contemplated hereby.
If any party shall commence an action or proceeding to enforce any provisions of
this Note, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its attorneys’ fees and other costs and
expenses incurred in the investigation, preparation and prosecution of such
action or proceeding.

 

(d)  Waiver. Any waiver by the Company or Holder of a breach of any provision of
this Note shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this Note or
a waiver by any other Holder. The failure of the Company or Holder to insist
upon strict adherence to any term of this Note on one or more occasions shall
not be considered a waiver or deprive that party of the right thereafter to
insist upon strict adherence to that term or any other term of this Note on any
other occasion. Any waiver by the Company or Holder must be in writing.

 

(e)  Severability. If any provision of this Note is invalid, illegal or
unenforceable, the balance of this Note shall remain in effect, and if any
provision is inapplicable to any Person or circumstance, it shall nevertheless
remain applicable to all other Persons and circumstances. If it shall be found
that any interest or other amount deemed interest due hereunder violates the
applicable law governing usury, the applicable rate of interest due hereunder
shall automatically be lowered to equal the maximum rate of interest permitted
under applicable law.

 



 Ex B-4 

 

 

(f)  Remedies, Characterizations, Other Obligations, Breaches and Injunctive
Relief. The remedies provided in this Note shall be cumulative and in addition
to all other remedies available under this Note and any of the other documents
entered into in connection herewith at law or in equity (including a decree of
specific performance and/or other injunctive relief). Each of Holder and the
Company acknowledge that a breach by it of its obligations hereunder will cause
irreparable harm to the other and that the remedy at law for any such breach may
be inadequate. Each of Holder and the Company therefore agrees that, in the
event of any such breach or threatened breach, the other party shall be
entitled, in addition to all other available remedies, to an injunction
restraining any such breach or any such threatened breach, without the necessity
of showing economic loss and without any bond or other security being required.

 

(g)  Next Business Day. Whenever any payment or other obligation hereunder shall
be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day.

 

(h)  Headings. The headings contained herein are for convenience only, do not
constitute a part of this Note and shall not be deemed to limit or affect any of
the provisions hereof.

 

(i)  Amendment. This Note may be modified or amended or provisions hereof waived
with the written consent of the Company and the Holder.

 

[Signature appears on following page]

 



 Ex B-5 

 



 

IN WITNESS WHEREOF, the undersigned has executed this Note as of the Issue Date.

 



  Boly Group Holdings Corp.         By:     Name:  Alex Jen   Title: President,
Chief Executive Officer and
Chief Financial Office

 

Agreed and accepted:

 

  Chi Jen Chen  

 



 Ex B-6 

 



 

EXHIBT A

 

DEFINITIONS

 

In addition to the other definitions set forth herein, the following terms shall
have the following meanings:

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 of the Securities
Act of 1933, as amended, and the rules and regulations promulgated thereunder.

 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of Delaware are authorized or required by law or other
governmental action to close.

 

“Issue Date” means the date of the issuance of this Note.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 



 Ex A-1 

 



 

Exhibit C

 

Debt Cancellation Agreement

 

1.  Chi Jen Chen (“Chen”) and Boly Group Holdings Corp., a Delaware corporation
(the “Company”) hereby acknowledge and agree that Chen has loaned the Company
the original sum of $30,044 (together with all accrued interest, fees and
expenses thereunder as of the date hereof, the “Chen Loan”). Chen and the
Company hereby further acknowledge and agree that the Chen Loan, plus any
accrued interest thereon and the debt represented by such loan is hereby
cancelled in all respects and shall be of no further force or effect.

 

2.  The Chen Loan represents the total amount due to Chen by the Company and
there are no other loans or amounts due to Chen by the Company.

 

3.  Chen agrees to indemnify and defend the Company in the event of any breach
of Chen’s representations set forth in this agreement.

 

Confirmed and agreed to as of December 19, 2017.

 

    Chi Jen Chen, individually       Boly Group Holdings Corp.  

 



By:     Name:  Alex Jen   Title: President, Chief Executive Officer and
Chief Financial Officer  

 



 Ex C-1 

 



 

Exhibit B

 

Stock Redemption Agreement

(Pranolo)

 

(Attached)

 



 Ex B-1 

 

 

STOCK REDEMPTION AGREEMENT

(Esther Pranolo)

Dated as of December 19, 2017

 

This Stock Redemption Agreement (this “Agreement”), dated as of the date first
set forth above (the “Effective Date”), is entered into by and between (i) Boly
Group Holdings Corp., a Delaware corporation (the “Company”) and (ii) Esther
Pranolo (“Shareholder”). Each of the Company and Shareholder may be referred to
herein individually as a “Party” and collectively as the “Parties.”

 

RECITALS

 

WHEREAS, Shareholder is the owner of 17,775 shares of common stock, par value
$0.001 per share, of the Company (the “Shares”);

 

WHEREAS, pursuant to the terms and conditions of this Agreement, Shareholder
desires to sell, and the Company desires to purchase and redeem, all of the
Shareholder’s rights, title, and interest in and to the Shares as further
described herein; and

 

WHEREAS, in connection with the redemption of the Shares, the Parties shall
undertake such further actions as set forth herein.

 

NOW, THEREFORE, in consideration of the covenants, promises and representations
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound
hereby, the Parties agree as follows:

 

1.  Agreement to Purchase and Sell. Subject to the terms and conditions of this
Agreement, Shareholder shall sell, assign, transfer, convey, and deliver to the
Company, and the Company shall accept and purchase, the Shares and any and all
rights in the Shares to which Shareholder is entitled, and by doing so
Shareholder shall be deemed to have assigned all of Shareholder’s rights, titles
and interest in and to the Shares to the Company.

 

2.  Consideration. The Company and the Shareholder acknowledge and agree that
the Shares shall be redeemed by the Company for total consideration of
$10,370.73, which shall be paid by the Company to the Shareholder pursuant to
the promissory note as attached hereto as Exhibit B (the “Note”).

 

3.  Closing; Deliveries; Additional Actions.

 

3.1.Closing. The purchase and sale of the Shares (the “Closing”) shall be held
on the date hereof.

 

3.2.Deliveries at Closing. At the Closing:

 

3.2.1.Shareholder shall deliver to the Company one or more stock certificates
evidencing the Shares, duly endorsed in blank or accompanied by stock powers
duly executed in blank in the form as attached hereto as Exhibit A, or other
instruments of transfer in form and substance reasonably satisfactory to the
Company and such other documents as may be required under applicable law or
reasonably requested by the Company; and

 

3.2.2.The Company shall deliver to Shareholder a duly executed copy of the Note.

 

4.Representations and Warranties of the Shareholder. Shareholder represents and
warrants to the Company as set forth below, with all defined terms set forth
herein having the meanings as set forth below.

 



 Ex B-2 

 

 

4.1.Organization and Authority of Shareholder. Shareholder is an individual
resident of California. Shareholder has full power and authority to enter into
this Agreement and the other Transaction Documents to which Shareholder is a
party, to carry out its obligations hereunder and thereunder and to consummate
the Contemplated Transactions. The execution and delivery by Shareholder of this
Agreement and any other Transaction Documents to which Shareholder is a party,
the performance by Shareholder of its obligations hereunder and thereunder and
the consummation by Shareholder of the Contemplated Transactions have been duly
authorized by all requisite action on the part of Shareholder. This Agreement
has been duly executed and delivered by Shareholder, and (assuming due
authorization, execution and delivery by the Company) this Agreement constitutes
a legal, valid and binding obligation of Shareholder enforceable against
Shareholder in accordance with its terms, except to the extent that the
enforceability thereof may be limited by the Enforceability Exceptions. When
each other Transaction Document to which Shareholder is or will be a party has
been duly executed and delivered by Shareholder (assuming due authorization,
execution and delivery by each other party thereto), such Transaction Document
will constitute a legal and binding obligation of Shareholder enforceable
against it in accordance with its terms, except to the extent that the
enforceability thereof may be limited by the Enforceability Exceptions.

 

4.2.Ownership. Shareholder is the sole record and beneficial owner of the
Shares, has good and marketable title to the Shares, free and clear of all
Encumbrances, other than applicable restrictions under applicable securities
laws, and has full legal right and power to sell, transfer and deliver the
Shares to the Company in accordance with this Agreement. Upon the Closing, the
Company will receive good and marketable title to the Shares, free and clear of
all Encumbrances, other than restrictions imposed pursuant to any applicable
securities laws and regulations. There are no stockholders’ agreements, voting
trust, proxies, options, rights of first refusal or any other agreements or
understandings with respect to the Shares. The Shares are duly authorized,
validly issued, fully paid and non-assessable, and were not issued in violation
of any preemptive or similar rights. None of Shareholder nor any of
Shareholder’s Affiliates has any interest, direct or indirect, in any shares of
capital stock or other equity in the Company or has any other direct or indirect
interest in any tangible or intangible property which the Company uses or has
used in the business conducted by the Company, or has any direct or indirect
outstanding indebtedness to or from the Company, or related, directly or
indirectly, to its assets, other than the Shares and Common Stock as reflected
in the preamble to this Agreement.

 

4.3.No Conflicts; Consents. The execution, delivery and performance by
Shareholder of this Agreement and the other Transaction Documents to which it is
a party, and the consummation of the Contemplated Transactions, do not and will
not: (a) conflict with or result in a violation or breach of any provision of
any Law or Governmental Order applicable to Shareholder; or (b) require the
consent, notice or other action by any Person under any Contract to which
Shareholder is a party. No consent, approval, Permit, Governmental Order,
declaration or filing with, or notice to, any Governmental Authority is required
by or with respect to Shareholder in connection with the execution and delivery
of this Agreement and the other Transaction Documents and the consummation of
the Contemplated Transactions.

 

4.4.Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
Contemplated Transactions or any other Transaction Document based upon
arrangements made by or on behalf of Shareholder.

 

4.5.Legal Proceedings. There are no Actions pending or, to Shareholder’s
knowledge, threatened against or by Shareholder or any Affiliate of Shareholder
that challenge or seek to prevent, enjoin or otherwise delay the Contemplated
Transactions. No event has occurred or circumstances exist that may give rise or
serve as a basis for any such Action.

 



 Ex B-3 

 

 

4.6.No General Solicitation or Advertising. None of Shareholder nor any of its
Affiliates, nor any Person acting on its or their behalf (i) has conducted or
will conduct any general solicitation (as that term is used in Rule 502(c) of
Regulation D under the Securities Act of 1933, as amended (the “Securities
Act”)) or general advertising with respect to any of the Shares, or (ii) made
any offers or sales of any security or solicited any offers to buy any security
under any circumstances that would require registration of the Shares under the
Securities Act.

 

4.7.Full Disclosure. No representation or warranty of Shareholder herein omits
to state a material fact necessary to make the statements herein, in light of
the circumstances in which they were made, not misleading. There is no fact
known to Shareholder that has specific application to the Shares or the Company
that materially adversely affects or, as far as can be reasonably foreseen,
materially threatens the Shares or the Company that has not been set forth in
this Agreement.

 

4.8.Definitions. For purposes herein:

 

4.8.1.“Action” means any action, suit, proceeding, judgment, claim or
investigation;

 

4.8.2.“Affiliate” of a Person means any other Person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person, with the term “control” (including
the terms “controlled by” and “under common control with”) means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise;

 

4.8.3.“Contemplated Transactions” means the transactions contemplated by this
Agreement and the Transaction Documents;

 

4.8.4.“Contracts” means all contracts, leases, deeds, mortgages, licenses,
instruments, notes, commitments, undertakings, indentures, joint ventures and
all other agreements, commitments and legally binding arrangements, whether
written or oral;

 

4.8.5.“Enforceability Exceptions” means (a) applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance and other similar laws of
general application affecting enforcement of creditors’ rights generally and
(b) general principles of equity;

 

4.8.6.“Governmental Authority” means any federal, state, local or foreign
government or political subdivision thereof, or any agency or instrumentality of
such government or political subdivision, or any self-regulated organization or
other non-governmental regulatory authority or quasi-governmental authority (to
the extent that the rules, regulations or orders of such organization or
authority have the force of Law), or any arbitrator, court or tribunal of
competent jurisdiction;

 

4.8.7.“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority;

 

4.8.8.“Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any Governmental Authority; and

 

4.8.9.“Transaction Documents” means this Agreement and any other document or
agreement entered into in connection with the Contemplated Transactions;

 



 Ex B-4 

 

 

5.Representations and Warranties of the Company. The Company represents and
warrants to Shareholder as set forth below.

 

5.1.Organization and Standing. The Company is duly organized, validly existing,
and in good standing under the laws of the State of Delaware and has all
requisite power and authority to own its properties and conduct its business as
it is now being conducted. The nature of the business and the character of the
properties the Company owns or leases do not make licensing or qualification of
the Company as a foreign entity necessary under the laws of any other
jurisdiction, except to the extent such licensing or qualification have already
been obtained.

 

5.2.Due Authority; No Violation. The Company has all requisite rights and
authority or the capacity to execute, deliver and perform its obligations under
this Agreement. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby have been duly and validly
authorized by all necessary action on the part of the Company, and no other
proceedings on the part of the Company are necessary to authorize the execution,
delivery and performance of this Agreement or the transactions contemplated
hereby or thereby on the part of the Company. The execution, delivery and
performance of this Agreement will not (x) violate, conflict with, or result in
the breach, acceleration, default or termination of, or otherwise give any other
contracting party the right to terminate, accelerate, modify or cancel any of
the terms, provisions, or conditions of any material agreement or instrument to
which the Company is a party or by which it or its assets may be bound or (y)
constitute a violation of any material applicable law, rule or regulation, or of
any judgment, order, injunctive award or decree of any governmental authority
applicable to the Company or (z) conflict with, result in the breach or
termination of any provision of, or constitute a default under (in each case
whether with or without the giving of notice or the lapse of time, or both) the
Company’s organizational documents, or any order, judgment, arbitration award,
or decree to which such the Company is a party or by which it or any of its
assets or properties are bound.

 

5.3.Approvals. No approval, authority, or consent of or filing by the Company
with, or notification to, any governmental authority, is necessary to authorize
the execution and delivery of this Agreement or the consummation of the
transactions contemplated herein.

 

5.4.Enforceability. This Agreement has been duly executed and delivered by the
Company and, assuming that this Agreement constitutes the legal, valid and
binding obligation of Shareholder, constitutes the legal, valid, and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except to the extent that the enforceability thereof may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance and other similar laws of general application affecting enforcement
of creditors’ rights generally.

 

6.Release of Claims.

 

6.1.Company Release. Effective as of the Effective Date, the Company, for itself
and its Affiliates, and each of their respective predecessors, successors,
assigns, heirs, representatives, and agents and for all related parties, and all
persons acting by, through, under or in concert with any of them in both their
official and personal capacities (collectively, the “Company Parties”) hereby
irrevocably, unconditionally and forever release, discharge and remise
Shareholder and its Affiliates (whether an Affiliate as of the Effective Date or
later), and their respective predecessors, successors, assigns, heirs,
representatives, and agents and for all related parties and all persons acting
by, through, under or in concert with any of them in both their official and
personal capacities (collectively, the “Shareholder Parties”), from all claims
of any type and all manner of action and actions, cause and causes of action,
suits, debts, dues, sums of money, accounts, reckonings, bonds, bills,
specialties, covenants, contracts, controversies, agreements, promises,
variances, trespasses, damages, judgments, executions, claims and demands
whatsoever, in law or in equity, known or unknown, that any Company Party may
have now or may have in the future, against any of the Shareholder Parties to
the extent that those claims arose, may have arisen, or are based on events
which occurred at any point in the past up to and including the Effective Date,
other than any claims arising under this Agreement or any of the Transaction
Documents (collectively, the “Company Released Claims”). The Company represents
and warrants that no Company Released Claim released herein has been assigned,
expressly, impliedly, or by operation of law, and that all Company Released
Claims released herein are owned by the Company, which has the respective sole
authority to release them. The Company agrees that it shall forever refrain and
forebear from commencing, instituting or prosecuting any lawsuit action or
proceeding, judicial, administrative or otherwise collect or enforce any Company
Released Claim which is released and discharged herein.

 



 Ex B-5 

 

 

6.2.Shareholder Release. Effective as of the Effective Date, Shareholder, for
itself and the other Shareholder Parties, hereby irrevocably, unconditionally
and forever releases, discharges and remises each Company Party, from all claims
of any type and all manner of action and actions, cause and causes of action,
suits, debts, dues, sums of money, accounts, reckonings, bonds, bills,
specialties, covenants, contracts, controversies, agreements, promises,
variances, trespasses, damages, judgments, executions, claims and demands
whatsoever, in law or in equity, known or unknown, that any Shareholder Party
may have now or may have in the future, against any of the Company Parties to
the extent that those claims arose, may have arisen, or are based on events
which occurred at any point in the past up to and including the Effective Date
other than any claims arising under this Agreement or any of the Transaction
Documents (collectively, the “Shareholder Released Claims”). Shareholder
represents and warrants that no Shareholder Released Claim released herein has
been assigned, expressly, impliedly, or by operation of law, and that all
Shareholder Released Claims released herein are owned by Shareholder, who has
the sole authority to release them. Shareholder agrees that Shareholder shall
forever refrain and forebear from commencing, instituting or prosecuting any
lawsuit action or proceeding, judicial, administrative or otherwise collect or
enforce any Shareholder Released Claim which is released and discharged herein.

 

7.Covenant Not to File a Claim and Indemnification.

 

7.1.Company. Each of the Company Parties agrees not to file for themselves or on
behalf of any other parties, any claim, charge, complaint, action, or cause of
action against any Shareholder Party related to the Company Released Claims, and
further agrees to indemnify and save harmless such Shareholder Parties from and
against any and all losses, including, without limitation, the cost of defense
and legal fees, occurring as a result of any claims, charges, complaints,
actions, or causes of action made or brought by any such Company Party against
any Shareholder Party in violation of the terms and conditions of this
Agreement. In the event that any Company Party brings a suit against any
Shareholder Party in violation of this covenant, the Company agrees to pay any
and all costs of the Shareholder Parties, including attorneys’ fees, incurred by
such Shareholder Parties in challenging such action. Any Shareholder Party is an
intended third-party beneficiary of this Agreement.

 

7.2.Shareholder. Each of the Shareholder Parties agrees not to file for
themselves or on behalf of any other parties, any claim, charge, complaint,
action, or cause of action against any Company Party related to the Shareholder
Released Claims, and further agrees to indemnify and save harmless such Company
Parties from and against any and all losses, including, without limitation, the
cost of defense and legal fees, occurring as a result of any claims, charges,
complaints, actions, or causes of action made or brought by any such Shareholder
Party against any Company Party in violation of the terms and conditions of this
Agreement. In the event that any Shareholder Party brings a suit against any
Company Party in violation of this covenant, Shareholder agrees to pay any and
all costs of the Company Parties, including attorneys’ fees, incurred by such
Company Parties in challenging such action. Any Company Party is an intended
third-party beneficiary of this Agreement.

 



 Ex B-6 

 

 

8.Affirmations.

 

8.1.Company. Each Company Party affirms that it has not filed, caused to be
filed, or presently is a party to any claim, complaint, or action against any
Shareholder Party in any forum or form and should any such charge or action be
filed by any Company Party or by any other person or entity on any Company
Party’s behalf involving matters covered by Section 6.1, the Company agrees to
promptly give the agency or court having jurisdiction a copy of this Agreement
and inform them that any such claims any such Company Party might otherwise have
had are now settled.

 

8.2.Shareholder. Each Shareholder Party affirms that it has not filed, caused to
be filed, or presently is a party to any claim, complaint, or action against any
Company Party in any forum or form and should any such charge or action be filed
by any Shareholder Party or by any other person or entity on any Shareholder
Party’s behalf involving matters covered by Section 6.2, Shareholder agrees to
promptly give the agency or court having jurisdiction a copy of this Agreement
and inform them that any such claims any such Shareholder Party might otherwise
have had are now settled.

 

8.3.Compromise. This is a compromise and settlement of potential or actual
disputed claims and is made solely for the purpose of avoiding the uncertainty,
expense, and inconvenience of future litigation. Neither this Agreement nor the
furnishing of any consideration concurrently with the execution hereof shall be
deemed or construed at any time or for any purpose as an admission by any Party
of any liability or obligation of any kind. Any such liability or wrongdoing is
expressly denied. The Parties hereto acknowledge that this Agreement was reached
after good faith settlement negotiations and after each Party had an opportunity
to consult legal counsel. This Agreement extends to, and is for the benefit of,
the Parties, their respective successors, assigns and agents and anyone claiming
by, through or under the Parties hereto.

 

9.Additional Agreements.

 

9.1.This Agreement shall be effective upon its execution by each of the Parties
hereto.

 

9.2.Each of the Parties hereto shall execute such documents and perform such
further acts as may be reasonably required to carry out the provisions hereof
and the actions contemplated hereby.

 

9.3.No Party shall, and each Party shall cause their respective Affiliates not
to, in each case, whether directly or indirectly, for itself or through or on
behalf of any other Party not to, make any disparaging comments (or induce or
encourage others to make disparaging comments) about any other Party or its
officers, directors, shareholders, employees and agents, or their respective
operations, financial condition, prospects, products or services.

 

10.Notices. All notices, requests, consents, claims, demands, waivers and other
communications hereunder (each, a “Notice”) shall be in writing and addressed to
the Parties at the addresses set forth below (or to such other address that may
be designated by the receiving Party from time to time in accordance with this
Section 10). All Notices shall be delivered by personal delivery, nationally
recognized overnight courier (with all fees pre-paid), e-mail of a PDF document
(with confirmation of transmission) or certified or registered mail (in each
case, return receipt requested, postage prepaid). Except as otherwise provided
in this Agreement, a Notice is effective only (a) upon receipt by the receiving
Party, and (b) if the Party giving the Notice has complied with the requirements
of this Section 10.

 



 Ex B-7 

 

 

If to the Company:

 

Boly Group Holdings Corp.

Attention: Chief Executive Officer

923 E. Valley Blvd. Suite 103B

San Gabriel, Ca 91776

 

With a copy, which shall not constitute notice, to each of:

 

John O’Leary

Lucosky Brookman LLP

101 Wood Avenue South

5th Floor

Woodbridge, NJ 08830

Email: joleary@lucbro.com

 

And:

 

Legal & Compliance, LLC

Attn: Laura Anthony, Esq.

330 Clematis Street, Suite 217

West Palm Beach, FL 33401

Email: LAnthony@LegalandCompliance.com

 

If to Shareholder, to:

 

Esther Pranolo

923 E. Valley Bl. #213

San Gabriel, Ca 91776

Email: esther91770@yahoo.com

 

11.Governing Law and Interpretation. This Agreement shall be governed and
controlled by and in accordance with the laws of the State of Delaware without
regard to its conflict of laws provisions. Venue for any action brought to
enforce the terms of this Agreement or for breach thereof shall lie exclusively
in the state and federal courts located in Palm Beach County, Florida. Should
any provision of this Agreement be declared illegal or unenforceable by any
court of competent jurisdiction and cannot be modified to be enforceable,
excluding the general release language, such provision shall immediately become
null and void, leaving the remainder of this Agreement in full force and effect.
The Parties affirm that this Agreement is the product of negotiation and agree
that it shall not be construed against any Party on the basis of sole
authorship. The Parties agree that the successful Party in any suit related to
this Agreement (as determined by the applicable court(s)) shall be entitled to
recover its reasonable attorneys’ fees and expenses related thereto, including
attorneys’ fees and costs incident to an appeal.

 

12.WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT HE OR IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREIN OR THE PERFORMANCE THEREOF
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTY HERETO HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION
12.

 



 Ex B-8 

 

 

13.Specific Performance. The Parties agree that irreparable damage would occur
in the event that any of the provisions of this Agreement were not performed by
them in accordance with the terms hereof or were otherwise breached and that
each Party shall be entitled to an injunction or injunctions, specific
performance and other equitable relief to prevent breaches of the provisions
hereof and to enforce specifically the terms and provisions hereof, without the
proof of actual damages, in addition to any other remedy to which they are
entitled at law or in equity. Each Party agrees to waive any requirement for the
security or posting of any bond in connection with any such equitable remedy,
and agrees that it will not oppose the granting of an injunction, specific
performance or other equitable relief on the basis that (a) any other Party has
an adequate remedy at law, or (b) an award of specific performance is not an
appropriate remedy for any reason at law or equity. Each of the Parties
acknowledges and agrees that the remedy at law available to the other Party for
breach of any Party’s obligations under this Agreement would be inadequate and
that damages flowing from such a breach may not readily be susceptible to being
measured in monetary terms. Accordingly, each Party acknowledges, consents and
agrees that, in addition to any other rights or remedies that any Party may have
at law, in equity or under this Agreement, upon adequate proof of a violation by
any other Party of any provision of this Agreement, the first Party will be
entitled to seek immediate injunctive relief and may obtain a temporary order
restraining any threatened or further breach, without the necessity of proof of
actual damage or requirement to post a bond.

 

14.Entire Agreement; Severability. This Agreement and the exhibits attached
hereto sets forth the entire agreement between the Parties with respect to the
subject matter hereof and fully supersedes any prior agreements or
understandings between the Parties with respect to the subject matter hereof.
The Parties acknowledge that each has not relied on any representations,
promises, or agreements of any kind made to the other in connection with each
Party’s decision to accept this Agreement, except for those set forth in this
Agreement. If any provision of this Agreement is held to be illegal, invalid, or
unenforceable under present or future laws effective during the term hereof, the
provision shall be fully severable and this Agreement shall be construed and
enforced as if such illegal, invalid, or unenforceable provision were never a
part hereof; and the remaining provisions hereof shall remain in full force and
effect and shall not be affected by the illegal, invalid, or unenforceable
provision or by its severance herefrom. The Parties have participated in the
drafting and negotiation of this Agreement and if an ambiguity or question of
interpretation should arise, this Agreement shall be construed as if drafted
jointly by the Parties thereto and no presumption of burden of proof shall arise
favoring or burdening any Party by virtue of the authorship of any provision in
this Agreement.

 

15.Amendment. This Agreement may not be modified, altered or changed except upon
express written consent of all Parties wherein specific reference is made to
this Agreement.

 

16.Headings. The headings contained in this Agreement are intended solely for
convenience and shall not affect the rights of the Parties to this Agreement.

 

17.Waiver. Waiver of any term or condition of this Agreement by any Party shall
only be effective if in writing and shall not be construed as a waiver of any
subsequent breach or failure of the same term or condition, or a waiver of any
other term or condition of this Agreement.

 

18.Binding Effect; Assignment. This Agreement shall be binding upon and shall
inure to the benefit of the Parties hereto and their permitted successors and
assigns. No Party to this Agreement may assign or delegate, by operation of law
or otherwise, all or any portion of its rights, obligations or liabilities under
this Agreement without the prior written consent of the other Party to this
Agreement, which any such Party may withhold in its absolute discretion. Any
purported assignment without such prior written consents shall be void.

 

19.No Third-Party Beneficiaries. Other than as specifically set forth herein,
nothing in this Agreement shall confer any rights, remedies or claims upon any
person or entity not a Party or a permitted assignee of a Party to this
Agreement.

 



 Ex B-9 

 

 

20.Further Assurances. From time to time, whether at or following the Closing,
each Party shall make reasonable commercial efforts to take, or cause to be
taken, all actions, and to do, or cause to be done, all things reasonably
necessary, proper or advisable, including as required by applicable laws, to
consummate and make effective as promptly as practicable the transactions
contemplated by this Agreement.

 

21.Expenses. Except as expressly provided herein, all costs and expenses
incurred in connection with this Agreement and the transactions contemplated
hereby shall be paid by the Party incurring such costs and expenses.

 

22.Counterparts. This Agreement may be signed in any number of counterparts with
the same effect as if the signatures to each counterpart were upon a single
instrument, and all such counterparts together shall be deemed an original of
this Agreement.

 

[Remainder of page intentionally left blank – Signature pages follow]


 

 



 Ex B-10 

 

 

IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
first above written.

 



  Boly Group Holdings Corp.         By:     Name: Alex Jen   Title: President,
Chief Executive Officer and
Chief Financial Officer         Esther Pranolo         By:     Name:  Esther
Pranolo

 



 Ex B-11 

 

 

Exhibit A

 

IRREVOCABLE STOCK POWER

Boly Group Holdings Corp.

 

FOR VALUABLE CONSIDERATION, the receipt of which is hereby acknowledged, Esther
Pranolo (“Shareholder”) hereby assigns, transfers, and conveys to Boly Group
Holdings Corp., a Delaware corporation (the “Company”), all of Shareholder’s
right, title, and interest in and to 17,775 shares of common stock, par value
US$0.001 per share, of the Company, represented by Certificate No.
__________________; and hereby irrevocably appoints the Chief Executive Officer
of the Company as Shareholder’s attorney-in-fact to transfer said shares on the
books of the Company, with full power of substitution in the premises.

 

Date: December 19, 2017

 

Esther Pranolo

 



By:   Name:  Esther Pranolo  

 



 Ex A-1 

 



 

Exhibit B

 

Promissory Note

(Attached)

 



 Ex B-1 

 



 

THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS NOTE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND HAVE NOT BEEN
REGISTERED UNDER APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE
OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN
EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL (WHICH MAY BE THE LEGAL COUNSEL
OPINION (AS DEFINED IN THE PURCHASE AGREEMENT)), IN A GENERALLY ACCEPTABLE FORM,
THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO
RULE 144, RULE 144A OR REGULATION S UNDER SSAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

 

Principal Amount: $10,370.73 Issue Date: December 19, 2017

 

PROMISSORY NOTE

 

FOR VALUE RECEIVED, Boly Group Holdings Corp., a Delaware corporation (the
“Company”), hereby promises to pay to the order of Esther Pranolo (the
“Holder”), the sum of $10,370.73 (the “Principal Amount”) pursuant to the terms
and conditions herein. The following terms shall apply to this Note:

 

Section 1.  Definitions. For the purposes hereof, the definitions set forth in
Exhibit A shall have the meanings set forth in such exhibit.

 

Section 2.  Interest. This Note shall not bear interest.

 

Section 3.  Payment.

 

(a)  Holder and the Company acknowledge and agree that the Company is currently
proposing to issue to Ramelle Ashram Bin Ramli (“Buyer”) 222,994 shares of
common stock, par value $0.001 per share (the “New Issuance Shares”), in return
for consideration payable to the Company of $310,000 (the “Consideration”).

 

(b)  Upon the Company’s actual receipt of the Consideration from the Buyer, the
Company shall pay to Holder an amount equal to the Principal Amount.

 

(c)  The Company may prepay any amounts due hereunder at any time, at the
Company’s election.

 

Section 4.  Miscellaneous.

 

(a)  Notices. All notices, requests, consents, claims, demands, waivers and
other communications hereunder (each, a “Notice”) shall be in writing and
addressed to the parties at the addresses set forth below (or to such other
address that may be designated by the receiving Party from time to time in
accordance with this Section 4(a). All Notices shall be delivered by personal
delivery, nationally recognized overnight courier (with all fees pre-paid),
e-mail of a PDF document (with confirmation of transmission) or certified or
registered mail (in each case, return receipt requested, postage prepaid). A
Notice is effective only (a) upon receipt by the receiving Party, and (b) if the
party giving the Notice has complied with the requirements of this Section 4(a).

 



 Ex B-2 

 

 

If to the Company:

 

Boly Group Holdings Corp.

Attention: Chief Financial Officer

923 E. Valley Blvd. Suite 103B

San Gabriel, Ca 91776

Email: gary@us-vrglobal.com

 

With a copy, which shall not constitute notice, to:

 

Legal & Compliance, LLC

Attn: Laura Anthony, Esq.

330 Clematis Street, Suite 217

West Palm Beach, FL 33401

Email: LAnthony@LegalandCompliance.com

 

If to Holder:

 

Esther Pranolo

923 E. Valley Bl. #213

San Gabriel, Ca 91776

Email: esther91770@yahoo.com

 

(b)  Lost or Mutilated Note. If this Note shall be mutilated, lost, stolen or
destroyed, the Company shall execute and deliver, in exchange and substitution
for and upon cancellation of a mutilated Note, or in lieu of or in substitution
for a lost, stolen or destroyed Note, a new Note so mutilated, lost, stolen or
destroyed, but only upon receipt of evidence of such loss, theft or destruction
of such Note, and of the ownership hereof reasonably satisfactory to the
Company.

 

(c)  Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Note shall be governed by and construed
and enforced in accordance with the internal laws of the State of Delaware
without regard to the principles of conflict of laws thereof. Each party agrees
that all legal proceedings concerning the interpretation, enforcement and
defense of the transactions contemplated herein (whether brought against a party
hereto or its respective Affiliates, directors, officers, shareholders,
employees or agents) shall be commenced in the state courts of Florida or in the
federal courts located in the state of Florida, in each case located and sitting
in Palm Beach County, Florida (the “Florida Courts”). Each party hereto hereby
irrevocably submits to the exclusive jurisdiction of the Florida Courts for the
adjudication of any dispute hereunder, and hereby irrevocably waives, and agrees
not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of such Florida Courts, or such Florida
Courts are improper or inconvenient venue for such proceeding. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Note and
agrees that such service shall constitute good and sufficient service of process
and notice thereof. Nothing contained herein shall be deemed to limit in any way
any right to serve process in any other manner permitted by applicable law. Each
party hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Note or the transactions contemplated hereby.
If any party shall commence an action or proceeding to enforce any provisions of
this Note, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its attorneys’ fees and other costs and
expenses incurred in the investigation, preparation and prosecution of such
action or proceeding.

 



 Ex B-3 

 

 

(d)  Waiver. Any waiver by the Company or Holder of a breach of any provision of
this Note shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this Note or
a waiver by any other Holder. The failure of the Company or Holder to insist
upon strict adherence to any term of this Note on one or more occasions shall
not be considered a waiver or deprive that party of the right thereafter to
insist upon strict adherence to that term or any other term of this Note on any
other occasion. Any waiver by the Company or Holder must be in writing.

 

(e)  Severability. If any provision of this Note is invalid, illegal or
unenforceable, the balance of this Note shall remain in effect, and if any
provision is inapplicable to any Person or circumstance, it shall nevertheless
remain applicable to all other Persons and circumstances. If it shall be found
that any interest or other amount deemed interest due hereunder violates the
applicable law governing usury, the applicable rate of interest due hereunder
shall automatically be lowered to equal the maximum rate of interest permitted
under applicable law.

 

(f)  Remedies, Characterizations, Other Obligations, Breaches and Injunctive
Relief. The remedies provided in this Note shall be cumulative and in addition
to all other remedies available under this Note and any of the other documents
entered into in connection herewith at law or in equity (including a decree of
specific performance and/or other injunctive relief). Each of Holder and the
Company acknowledge that a breach by it of its obligations hereunder will cause
irreparable harm to the other and that the remedy at law for any such breach may
be inadequate. Each of Holder and the Company therefore agrees that, in the
event of any such breach or threatened breach, the other party shall be
entitled, in addition to all other available remedies, to an injunction
restraining any such breach or any such threatened breach, without the necessity
of showing economic loss and without any bond or other security being required.

 

(g)  Next Business Day. Whenever any payment or other obligation hereunder shall
be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day.

 

(h)  Headings. The headings contained herein are for convenience only, do not
constitute a part of this Note and shall not be deemed to limit or affect any of
the provisions hereof.

 

(i)  Amendment. This Note may be modified or amended or provisions hereof waived
with the written consent of the Company and the Holder.

 

[Signature appears on following page]

 



 Ex B-4 

 



 

IN WITNESS WHEREOF, the undersigned has executed this Note as of the Issue Date.

 



  Boly Group Holdings Corp.         By:     Name:  Alex Jen   Title: President,
Chief Executive Officer and
Chief Financial Officer

 

Agreed and accepted:

 



  Esther Pranolo  

 



 Ex B-5 

 

 

EXHIBT A

 

DEFINITIONS

 

In addition to the other definitions set forth herein, the following terms shall
have the following meanings:

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 of the Securities
Act of 1933, as amended, and the rules and regulations promulgated thereunder.

 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of Delaware are authorized or required by law or other
governmental action to close.

 

“Issue Date” means the date of the issuance of this Note.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

 

A-1

 

